Exhibit 10.1
 
 
FOIA CONFIDENTIAL TREATMENT REQUESTED
 
PORTIONS OF THE EXHIBIT HERETO MARKED BY [**Redacted**] HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION


28 October 2010 _ Execution Copy
 

 
Confidential and privileged
 
Stock Purchase Agreement
 
as of 28 October 2010

 

--------------------------------------------------------------------------------


 
Table of content:


1.1
Stocks owned by Sellers
7
1.2
Stocks owned by Minorities
8
1.3
Transfer of Stocks owned by Sellers
9
1.4
Steering Committee; Cash injections
9
1.5
Consequence of violation of the cash injection obligations
13
1.6
Approvals; waiver
14
2.1
First Purchase Price
14
2.2
Second Purchase Price
14
2.3
Third Purchase Price
14
2.4
Additional Purchase Prices
15
2.5
Call Option
15
2.6
Payments
15
3.1
Authorization; Transfer of Title
16
3.2
Financial Statements and Financials
17
3.3
Conduct of Business
18
3.4
Assets
18
3.5
Immoveable Property
18
3.6
Material Contracts
19
3.7
Intellectual Property/Information Technology
19
3.8
Tax Representations
20
3.9
Insurance
21
3.10
Litigation
21
3.11
Permits and Licenses; Compliance
21
3.12
Employees, Consultants, Labor Matters, etc.
21
3.13
Deliberately left free
22
3.14
No Illegal Payments
22
3.15
No Finder’s Fee; No Transaction Costs
22
3.16
Public grants and subsidies; Financing
23
4.1
Self-contained Regime
23
4.2
Administration of Breaches
23
4.3
Exclusion of Liability
24
4.4
Effects of Knowledge
24
4.5
Cooperation
24
4.6
Knowledge
25
4.7
De-minimis / Basket
25
4.8
Maximum Liability in Case of a Breach of Representations
25
4.9
Period of Limitation
25
4.10
Deductions; set-off; bank guarantee
26
4.11
Purchase Price Adjustment
27
6.1
Preservation of Business
28
6.2
IP/IT Consents
29
6.3
Further Actions
29
6.4
Notification
29
9.1
Closing; Completion
30
9.2
Conditions to Closing
30
9.3
Withdrawal Right.
31
9.4
Closing Actions
31
9.5
Second and Third Payment Dates
32
10.1
Definitions
33
10.2
Further Actions
34
10.3
Further measures
34
10.4
Notices
34
10.5
Confidentiality and announcements
35
10.6
Severability
35
10.7
Table of Contents and Headings
35
10.8
Costs and Expenses
36
10.9
Interest
36
10.10
Language
36
10.11
Governing Law
36
10.12
Arbitration
36
10.13
Entire Agreement; Amendments and Waivers
37
10.14
Binding Effect; Assignment; Nominee
37
10.15
Incorporation of Exhibits
37
10.16
Construction
37



2

--------------------------------------------------------------------------------


 
EXHIBITS


All exhibits are enclosed
:::::
 
3

--------------------------------------------------------------------------------


 
Stock Purchase Agreement
 
(the Agreement)
 
dated 28 October, 2010
 
among:
 
Number
Name
Abbreviation
     
1.
OncoVista Innovative Therapies Inc., 14785 Omicron Drive Suite 104, San Antonio,
TX, USA
Seller 1
     
2.
tbg Technologie Beteiligungs-Gesellschaft mbH (“tbg”), Ludwig-Erhard-Platz 1-3,
53179 Bonn
Seller 2
     
3.
Rose Nominess Ltd, P.O. BOX 25, Regency Court, Glategny Esplanade,
St. Peter Port, Guernsey, GY1 3 AP
Seller 3
     
4.
Rob Cawthorne, Innisfree, 36 South Road, Warwick, WK02, Bermuda
Seller 4
     
5.
FELICITAS Beteiligungsgesellschaft Hannover mbH (formerly: Biomed).
Aegidientorplatz 1, 30159 Hannover
Seller 5
     
6.
Axel Deuring, Buchenweg 6a, 30900
Wedemark
Seller 6
     
7.
Dr. Eckhart Schnakenberg, Kesener Weserstr. 4 B, 28832 Achim
Seller 7
     
8.
Hans-Peter Winkelmann, Tostedter Weg 11, 21244 Buchholz
Seller 8
     
9.
Hans Winkelmann, Am Anger 14, 31535 Neustadt
Seller 9
     
10.
Marion Buchwald, Effertzfeld 8, 41564 Kaarst
Seller 10
     
11.
Michael Winkelmann, Hagenerstr. 52 e, 31535 Neustadt
Seller 11
     
12.
Stefan Schröder, Breite Straße 2,
30159 Hannover
Seller 12
     
13.
Tim Freise, Gartenstr. 107, 60596 Frankfurt
Seller 13
     
14.
Dr. Silke Lankiewicz, An der Garather Motte 23, 40595 Düsseldorf
Seller 14
     
15.
Alere Holdings Bermuda Limited Canon's Court, 22 Victoria Street, Hamilton HM12,
Bermuda
Purchaser
     
16.
Alere, Inc., 51 Sawyer Road, Suite 200, Waltham, MA 02453 USA
Alere Guarantor

 
relating to the acquisition of stocks in AdnaGen AG.
 
The Sellers 1 to 14 together the Sellers and each a Seller, and the Sellers and
the Purchaser each a Party and together the Parties.
 
The Seller 1 is also referred to as the Sellers Guarantor.
 
The Sellers 5 - 14 are represented by Dr. Siegfried Hauch, Sellers 1, 3 and 4
are represented by Mr. Oliver Keilhack. Seller 2 is represented by Petra
Röttcher and Ulrich Wendt. Dr. Siegfried Hauch and Mr. Oliver Keilhack, act as
proxies (Bevollmächtigte) for the respective Sellers based on powers of attorney
copies of which are attached hereto in Exhibit A. Ms Röttcher and Mr Wendt act
as Prokurist and holder of general power of attorney, the relevant documents are
attached as copies in Exhibit A. The Purchaser and the Alere Guarantor are
represented by attorney Klaus Mohr, Frankfurt am Main, based on powers of
attorney copies of which are attached in Exhibit A.
 
4

--------------------------------------------------------------------------------


 
INSTRUCTIONS AND AUTHORIZATIONS
 
 
1.
The instruction and authorization letter (the Instruction Letter) a signed copy
of which is attached hereto as Exhibit I.1.(1) provides for irrevocable
instructions (only to be revoked or amended upon written approval of each of the
Sellers and the Purchaser) and the authorization of notary Michael Spring,
Taylor Wessing Partnerschaftsgesellschaft, Senckenberganlage 20-22, D-60325
Frankfurt (the Agent) (i) to receive all purchase prices to which the Sellers
are entitled under this Agreement, and (ii) to pay upon receipt of the purchase
prices the transaction fees as outlined in the Transaction Fee Schedule attached
hereto as Exhibit I.1.(2) (the Transaction Fee Schedule).

 
 
2.
The authorization and instruction of the Agent provided for in the Instruction
Letter to pay the transaction fees in accordance with the Transaction Fee
Schedule is granted by the Sellers also for the benefit of the Purchaser.
According to the Instruction Letter the Agent furthermore waived any rights for
set-off (Rechte zur Aufrechnung) or retention (Zurückbehaltungsrechte) relating
to the transaction fees set forth in the Transaction Fee Schedule.

 
 
3.
By accepting and signing the Instruction Letter the Agent acknowledges and
agrees to the scope and nature of the instructions as outlined in 1. and 2.
above.

 
5

--------------------------------------------------------------------------------


 
RECITALS
 
 
1.
WHEREAS this Agreement is entered into at the date hereof (the Signing Date) by
and among the Sellers and the Sellers Guarantor on the one hand and the
Purchaser on the other hand. The Alere Guarantor shall only be a party to this
Agreement insofar as the obligations pursuant to Sections 10.5, 10.8, 10.9,
10.11, 10.12 and its main obligation pursuant to Section 10.14 are concerned.

 
 
2.
WHEREAS the Company is a stock corporation (Aktiengesellschaft) incorporated in
accordance with the laws of the Federal Republic of Germany, registered with the
Commercial Register of the Local Court (Amtsgericht) Hannover under HR B 58937.
The Company is also referred to in this Agreement as AdnaGen.

 
 
3.
WHEREAS the entire registered stock capital (Grundkapital) of the Company
amounts to EUR 50,000 (Fifty thousand Euros). The registered stock capital has
been fully paid in. Direct or indirect repayments of the registered stock
capital have not occurred.

 
 
4.
WHEREAS the registered stock capital of the Company is divided into 50,000
number of stocks (Aktien) (the Stocks) that are owned by the Sellers and the
remaining shareholders of the Company as set out in EXHIBIT R 4.

 
 
5.
WHEREAS the Stocks are name stocks (Namensaktien) without nominal value
(Stückaktien) that are endorsed in 14 stock certificates that are held by the
Sellers and that are registered in the stocks register (Aktienbuch) of the
Company. Copies of the stock certificates as well as the stocks register are
contained in EXHIBIT R 5. Seller 6 has lost his share certificate. He hereby
agrees to take (together with the Company) any measures necessary or expedient
to finalize the forfeiture procedure with respect to these share certificates as
soon as possible after the Closing Date. Furthermore, Seller 4 will only be able
to hand over his share certificate after October 28, 2010. He has signed the
confirmation attached hereto as EXHIBIT 9.4 k).

 
 
6.
WHEREAS the Company is active in the field of diagnostics detecting circulating
tumor cells in tumor patients including (i) manufacturing and distribution of
tests and (ii) licensing and R&D activities related to the before activities
(together the AdnaGen Business).

 
 
7.
WHEREAS the Company was founded in 1999 first as a GmbH and financed by (i)
venture capital as well as by (ii) funds from Seller 2 and Mittelständische
Beteiligungsgesellschaft Niedersachsen (MBG) mbH (MBG or the Silent Partnership
Seller) in the form of silent participations. Furthermore, AdnaGen received
governmental support in the form of R&D grants for the product area Rare Cell
Detection & Analysis (tumor and prenatal diagnostics). EXHIBIT R 7 lists all
financing (including all silent participations, R&D grants and loans) received
by AdnaGen from venture capital, Seller 2, MBG and EU, State or local government
(including governmental agencies, state controlled banks or business development
institutions) (each a Financing and together the Financings) and sets out (as of
Signing Date) in relation to each Financing in detail (i) the relevant amounts
outstanding (including accrued interest), (ii) the term of the Financing, (iii)
the maturity dates for repayment, if any (iv) all profit participation or profit
depending arrangements, if any, (v) violations, if any, of Financing conditions,
(vi) the limitations applying to the utilization (including sale and licensing)
of assets and/or the disposition of stocks and/or the move of the business, if
any, and (vii) existing rights and entitlements, if any, of parties having
provided Financing in relation to Company matters or profits.

 
6

--------------------------------------------------------------------------------


 
 
8.
WHEREAS on 22 March 2009 the Sellers 1, 2, 4 and 5, the Partnership Seller and
AdnaGen entered into a restructuring agreement as amended from time to time
(Restructuring Agreement). A copy of the Restructuring Agreement (and its
amendments) is contained in EXHIBIT R 8.

 
 
9.
WHEREAS the Silent Partnership Seller owns a silent participation (Stille
Beteiligung) (Silent Participation) in the Company that it will sell and
transfer to the Purchaser at the Closing Date. Copies of the relevant Silent
Participation agreement (including amendments) and final drafts of the silent
partnership sale and transfer agreement (Silent Partnership Sale and Transfer
Agreement) to be executed and delivered at Closing Date are contained in EXHIBIT
R 9. The Sellers and the Purchaser acknowledge that the Silent Partnership
Seller receives a consideration for the sale and transfer of the silent
partnership as provided for in the Silent Partnership Sale and Transfer
Agreement.  The Sellers furthermore acknowledge that the payment to the Silent
Partnership Seller is in addition subject to the provisions of the Silent
Partnership Sale and Transfer Agreement set forth in a separate agreement to be
entered into between the Sellers, the Silent Partnership Seller and the Agent.

 
10. WHEREAS the Seller 2 owned a further silent participation in the Company
(tbg Silent Participation) that was, according to the terms of the Restructuring
Agreement terminated subject to certain conditions. The Restructuring Agreement
and the termination pursuant to its terms was approved by the shareholders of
the Company in a shareholders meeting dated 23 September 2010. Nevertheless, a
partial profit and loss transfer agreement in favor of Seller 2 is still
registered with the commercial register of the Company as at the Signing Date.
According to the confirmation contained in EXHIBIT R 10 the Seller 2 confirmed
the termination of the tbg Silent Participation and transferred (for
precautionary reasons) the “legal remainder” of such tbg Silent Participation to
the Purchaser. Furthermore, the Company will immediately after the Signing of
this Agreement file the application for deletion of the partial profit and loss
transfer agreement from the commercial register with effect as at the end of the
business year of the Company ending on 31 December 2010.
 
NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:
 
SECTION 1
SALE AND PURCHASE OF STOCKS; TRANSFER OF STOCKS;
 
1.1
Stocks owned by Sellers

 
Each of the Sellers hereby sells its Stocks in the Company to the accepting
Purchaser as outlined in EXHIBIT 1.1.a (including the number of the stocks
certificates to be transferred and endorsed to the Purchaser at the Closing as
defined in Section 9.1) (the Sold Stocks) with all dividend and dividend drawing
rights (Gewinn- und Gewinnbezugsrechte) relating to the period as from 1 January
2010 (the Effective Date) and all subscription and other rights pertaining to
each sold Stock (the Sale and Purchase). EXHIBIT 1.1.b lists all owners of
Stocks after completion (dingliche Erfüllung) of the Sale and Purchase (the
Completion).
 
7

--------------------------------------------------------------------------------


 
1.2
Stocks owned by Minorities

 
 
a)
As from Completion, the Purchaser will own 100% of the Stocks. If this was not
the case, the following subsections 1.2 b to g would apply:

 
 
b)
Therefore, as soon as possible, at the latest however within a period of 4
months as from Completion the Sellers shall approach such shareholders who own
the remaining outstanding Stocks which have not already been sold and
transferred to the Purchaser with effect as at Completion (the Minorities) in
order to achieve the acquisition by the Purchaser of 100% of the Stocks.

 
 
c)
The Parties agree that they shall cooperate in good faith to achieve the
Purchaser to acquire 100% of the Stocks. The Sellers Representative shall
negotiate the amounts of purchase prices to be paid to the Minorities for their
Stocks. The Parties further agree that purchases prices to be agreed with the
Minorities in the 4 months period according to Section 1.2 b) shall mirror the
purchase price terms and conditions of this Agreement but that the Minorities
shall have no information right against either the Purchaser or AdnaGen. The
Sellers Representative shall not negotiate purchase prices (pro rated) in excess
of the stocks price to be paid to the Sellers under this Agreement unless
approved by the Purchaser. The same shall apply mutatis mutandis to any purchase
price structure or payment term that differs from the purchase price structure
or payment terms agreed in this Agreement: the Sellers Representative shall in
particular not negotiate one time payments for the Stocks of the Minorities that
are in excess of the (pro rated) First Purchase Price unless approved by the
Purchaser.

 
 
d)
If it turns out that the acquisition of 100% of the Stocks by the Purchaser
cannot be accomplished within the time period according to Section 1.2.b), the
Parties agree – at the option of the Purchaser, and such option to be exercised
within 4 months as from the end of the time period referred to in Section 1.2.b)
- to initiate a squeeze out procedure so that the Purchaser can acquire the
outstanding Stocks as a result of the squeeze out. To the extent legally
permissible the Sellers Representative shall control and all Parties shall
actively support the squeeze out, if such procedure is required. The Purchaser
shall have the right to object to the advisors and the actions being suggested
by the Sellers Representative.

 
 
e)
All costs and expenses of the Purchaser and/or AdnaGen caused by a squeeze out
procedure shall be borne equally by the Sellers (50%) and the Purchaser (50%) up
to the Capped Cost Amount, including but not limited to (i) costs caused by or
related to corporate law measures (including notary fees and expenses), (ii)
costs and expenses of accountants, and (iii) costs and expenses caused by courts
fees, accountant and legal fees, in particular all costs and expenses caused in
case of a procedure under the Corporate Proceedings Act (Spruchverfahrengesetz)
or in case of contest action (Anfechtungs- oder Nichtigkeitsklage).The amount of
the Capped Cost Amount shall be EUR 200,000. Any amounts in excess of the Capped
Cost Amount shall be borne in total by the Sellers but not by the Purchaser nor
by MBG, understood in this context that MBG is not a party to this Agreement and
that the before reference to MBG is based on a request of MBG and for
clarification purposes only.

 
8

--------------------------------------------------------------------------------


 
 
f)
The Sellers shall bear the purchase price agreed between the Sellers and the
Minorities or cash compensation resulting from the squeeze-out or any other
compensation to be paid to the Minorities and agreed between the Parties as
consideration for the Purchaser acquiring all Stocks from the Minorities. For
the avoidance of doubt, Section 1.2 c) shall equally apply to any purchase price
or voluntary compensation referred to in the preceding clause of this Section
1.2.f).

 
 
g)
For the avoidance of doubt, the following would only apply if the Purchaser did
not acquire 100% of the Stocks: for the purpose of securing the payment of the
purchase prices and compensations owing to the Minorities, the Agent shall keep
and allocate 2.5% of the First Purchase Price (as defined in Section 2.1) to the
acquisition by the Purchaser of the Stocks from the Minorities (the Reserve
Amount). The Agent shall pay from the Reserve Amount to the Minorities on behalf
of the Purchaser the relevant amounts (as the case may be, either the purchase
prices agreed or the cash compensation determined). If and to the extent that
the Reserve Amount should not be sufficient to settle all purchase prices or
cash compensations payable to Minorities, the Sellers shall be liable for the
difference (the Payment Difference), however understood that the Purchaser shall
be obliged to pay the Payment Difference to the Minorities to achieve the timely
transfer of the Stocks upon complete payment of the purchase price or
compensation. The Payment Difference being financed respectively by the
Purchaser shall be set off against (or deducted from) any claims of the Sellers
for a Second or Third Purchase Price or Milestone Payments.

 
1.3
Transfer of Stocks owned by Sellers

 
The Sellers and the Purchaser are hereby in agreement, that the title to the
Sold Stocks shall, subject to the receipt of the First Purchase Price and the
approval of the Supervisory Board, pass to the Purchaser (dingliche Übertragung)
at the Closing Date, and that the actual transfers shall be effected by
endorsement and handing over of the relevant stock certificates. Only for
reasons of utmost precaution, each of the Sellers hereby assigns and transfers
to the Purchaser, who hereby accepts such assignments and transfers, the Sold
Stocks and all its membership rights and other rights pertaining to the Sold
Stocks for the period as from the Effective Date whilst such assignment and
transfer is conditional upon the receipt of the First Purchase Price and the
approval of the Supervisory Board.
 
1.4
Steering Committee; Cash injections

 
 
a)
A steering committee (Steering Committee) shall be formed immediately after
Closing to function as an advisory / oversight committee on all Budget,
Milestone and Target related topics. The Steering Committee will be comprised of
no less than 4 members and will be equally split between the Purchaser’s and
Seller’s representatives. Each of Purchaser and Sellers will appoint its
respective two representatives at the Closing Date.

 
9

--------------------------------------------------------------------------------


 
 
b)
The Parties agree that the role of the Steering Committee is advisory only
unless explicitly otherwise agreed in this Agreement.

 
 
c)
A business plan of the Company being set up by the Sellers is attached as
Exhibit 1.4.c (the Budget). The Budget sets out the expected revenues and costs
of the Company for the period ending 31 August 2011.

 
 
d)
The Purchaser shall be obliged to provide the Company immediately following
Completion with a cash injection in an amount of EUR 500,000 (Cash Injection 1).

 
 
e)
The Cash Injection 1 shall fund the business operations (based on the costs as
per Budget) for a period of 6 months as from Completion to the extent that the
Company’s actual cash-in revenues are less than budgeted cash-out costs.

 
 
f)
For the period starting with the seventh month as from Completion and up to and
including 31 August 2011, the Purchaser shall provide the Company with a further
cash injection in the amount of up to EUR 500,000 (Cash Injection 2) if the
Steering Committee determines that the total cash “net income / loss” of the
Company as per Budget for the relevant months minus the amount of available cash
(or cash equivalents) at the Company is not sufficient to enable the Company to
achieve the Budget.

 
 
g)
For the period as from 1 September 2011 and ending 36 months as from Completion,
the Steering Committee shall mutually agree on 6 months budgets (each a New
Budget), and the last New Budget covering the remaining term. The Steering
Committee shall agree on New Budgets at least six months in advance to the
relevant term of a New Budget, i.e. the Steering Committee shall agree on the
New Budget for the period starting 1 September 2011 and ending 29 February 2012
on 28 February 2011 at the latest. The Steering Committee shall further
determine the amount of the relevant Additional Cash Injection, which will not
be higher than EUR 500.000 per any 6 months period. If it turns out during the
time period between agreeing on a New Budget and its coming into effect that the
projections forming the basis of the New Budget cannot be fulfilled, the
management of the Company shall have the right, until 4 weeks before the New
Budget enters into effect, to contact the Steering Committee and ask for a
revision of the New Budget. If the Steering Committee agrees with the request of
the Company’s management the New Budget will enter into effect as amended by the
Steering Committee.

 
 
h)
The Purchaser shall provide the Company for the term of a New Budget with the
funding agreed for that term by the Steering Committee (Additional Cash
Injections). It is understood that Cash Injections shall not be provided just
for the purpose of being in the Company’s bank account but that Cash Injections
shall be provided timely in reasonable tranches when required in line with the
Budget (or New Budget(s)).

 
10

--------------------------------------------------------------------------------


 

 
 
i)      
The following applies with respect to the determination of amounts of cash
injections and payments:

 
 
(1)
The general principle and underlying rational shall be the following: the
Company shall have such funds available that are required to cover “Total Costs”
(as relevant cash-outs in the period rather than as accounted costs or accruals)
as per New Budget, and such funds shall comprise of all actual revenues achieved
by the Company, its available cash (or cash equivalents) and, if required,
Additional Cash Injections. All Additional Cash Injections (and Conflict Cash
Injections) are in any case subject to the Limitations. Ideally, the Company
will achieve break even (on a cash basis) as forecasted in the Budget, and in
such case there will be no further Additional Cash Injections (or Conflict Cash
Injection) as the Company can finance then its operations by using own cash.

 
 
(2)
The use of the Additional Cash Injections (or Conflict Cash Injection) and the
relevant amount of such injection shall be in any case subject to the following
regulations and limitations (the Limitations): in no event an installment of a
cash injection shall exceed EUR 500,000, the maximum amount of a cash injection
within each 6 months interval shall be an amount of EUR 500,000, and all
Additional Cash Injections shall be spent only in line with and on the basis of
the New Budget. The Steering Committee shall not be entitled to amend or waive
the Limitations. For the avoidance of doubt, the management of the Company shall
be free to operate the Company’s business within the framework of the New
Budget. If necessary, the management of the Company may decide that budgeted
amounts shall be allocated to other projects than as anticipated in the New
Budget, it being understood if such is the case there is no entitlement for
requesting financing for cancelled projects. The management of the Company must
however inform the Steering Committee of any such changes.

 
 
(3)
The Purchaser may elect the form of the Cash Injection 1, Cash Injection 2 or
Additional Cash Injection or Conflict Cash Injection, i.e. either in the form of
an equity contribution, subordinated loan or a combination thereof.

 
 
(4)
The Cash Injection 1, the Cash Injection 2 and the Additional Cash Injections
(and Conflict Cash Injections) shall enable the Sellers to achieve the Second
and Third Purchase Price and Milestone Payments by the Company being able to
utilize funds as per the Budget (or New Budgets) with the consequence that cash
injections made in form of loans shall be disregarded for purposes of
determining the “No Debt” criteria according to Section A.2 of EXHIBIT 2.2 and
as further specified in that Exhibit. The Sellers confirm that the maximum
amounts of the cash injections are calculated realistically with view to that
objective.

 
 
j)      
Purchaser and Sellers agree that the Budget does not provide for the performance
of AdnaGen of the following activities:

                 
- [**Redacted**]

                 
- [**Redacted**]

                 
(the Additional Activities).

 
11

--------------------------------------------------------------------------------


 
The Purchaser shall use commercially reasonable efforts to pursue the Additional
Activities. The following process shall apply, either formally or informally:
The Company, the Purchaser (or its representative) shall update the Steering
Committee either on a regular basis or following a request of the status of the
achievements of the Additional Activities and/or allocated efforts/resources
therefore.
 
The Purchaser and Sellers Representative shall jointly prepare a detailed plan
on activities to be pursued and resources (through funding, allocation of
personnel or otherwise) to be used in order to achieve the target of
[**Redacted**] (the Plan). Such Plan shall be discussed with the Steering
Committee and the Sellers Representative and the Purchaser (or its
representative(s) and, if acceptable to the members of the Steering Committee,
agreed upon, and, if required, amended from time to time following discussion
with the Steering Committee. The Sellers acknowledges that external resources to
Alere shall be used carefully and in line with industry practices- it is
understood that, in any event, not more than € [**Redacted**] would be allocated
to external service fees to pursue the target.
 
The Purchaser acknowledges that reaching the target of [**Redacted**] may
involve the employment of external resources to Alere-group, although it is also
acknowledged that the Alere-group has a good regulatory group to follow up on
these items and provide the necessary input. The implementation of the
activities of such Plan may be led by Alere, its representatives or the AdnaGen
management as deemed appropriate. For the assessment of the Purchaser's
commercially reasonable efforts (as per the above second para. of this section
1.4.j), the implementation of the activities plan is relevant, not the result of
each activity, it being understood that, if based on recomme ndations received
either from the Alere-group regulatory department and/or external consultants, a
certain activity is advised not to be taken then Purchaser or its representative
shall be allowed, in its own discretion, after discussion with the Steering
Committee, to reject to implement such activity or not to proceed with the
execution of certain actions (without any sanction becoming applicable).
 
k) 
All injections shall be paid to a bank account of the Company as notified by its
management board to the Purchaser.

 
l) 
If the Steering Committee cannot mutually agree on a New Budget or thereby on
the amount of Additional Cash Injections, the following shall apply:

 
(1)
Either the Purchaser or the Sellers Representative or both shall declare by
written notice (no email but by registered letter with a fax in advance) to the
respective other Party a status of conflict that starts as from the beginning of
the term of a New Budget (or Budget) that cannot be agreed to (the Conflict). If
no Conflict is declared, the obligations of the Purchaser to provide Additional
Cash Injections cease as from the end of the term of the then prevailing budget.

 
(2)
If no agreement is reached on a New Budget prior to expiration of the term of
the then prevailing budget, for the term of a Conflict the last prevailing New
Budget (or Budget for the period March to August 2011 in case no New Budget can
be agreed for the period starting 1 September 2011) shall continue, i.e. the
amount of Additional Cash Injections shall be the amount of the Additional Cash
Injection as per the last budgeted period, and shall be due and payable in the
same manner as the prevailing Additional Cash Injection (the Conflict Cash
Injection). The Conflict Cash Injection shall be subject to the Limitations and
the following reductions and adjustments (the Adjustments):

 
12

--------------------------------------------------------------------------------


 
i.
If the actual cash-in revenues achieved by the Company in the relevant 6 months
period (Actual Revenues) are higher than or equal to its actual cash-out costs
of the relevant 6 months period (Actual Costs), no Conflict Cash Injection shall
fall due. The underlying rational is that, unless budgeted or mutually agreed by
the Steering Committee, the Purchaser shall not finance the Company if the
Company can cover its cash-out costs by cash-in revenues.

 
ii.
On the costs side the underlying rational is that the Purchaser shall not be
obliged to finance the Company’s development based on a cost increase unless
budgeted or mutually agreed by the Steering Committee.

 
iii.
The Adjustments shall be calculated for each relevant 6 months period by taking
into account cash-in revenues to be achieved and cash-out costs to be caused in
the relevant period.

 
iv.
The Adjustment shall be calculated by the Sellers with the support of the
Company’s management and notified to the Purchaser 30 Business Days prior to a
relevant payment date (Payment Notice) by providing all supporting information
and calculation materials and the relevant amount of the requested Conflict Cash
Injection. If the Sellers miss that deadline for providing the Payment Notice,
the obligation of the Purchaser to provide a Conflict Cash Injection for the
relevant 6 months period ceases.

 
m)
The obligations of the Purchaser to provide cash injections shall only create a
right of the Sellers under this Agreement but no right or entitlement of the
Company nor shall the Company be provided with any protection: the principles of
a contract that protects third parties (Vertrag mit Schutzwirkung zugunsten
Dritter) or that is for the benefit of a third party (Vertrag zu Gunsten
Dritter) shall not apply to this Agreement including the relevant cash injection
obligations.

 
1.5
Consequence of violation of the cash injection obligations

 
a)
If the Cash Injection 1 or 2 or any of the Additional Cash Injections or
Conflict Cash Injections is not provided timely (and timely by calculating a
grace period for payment delays of 5 Business Days as from the due date) and
despite a reminder of the Sellers Representative following the payment default
not paid within 5 business days as from receipt of the reminder to the Company
(Delay 1) in the period between Completion and expiration of the Milestone
Period (as defined for the Second Purchase Price), the claim for the Second
Purchase Price in an amount of USD 10 (ten) million and in addition the claim
for the Third Purchase Price in an amount of USD 5 (five) million shall become
existent (entstehen), and relevant payments shall become due (fällig) at the
time of the Delay 1 and shall be then subject to the payment terms and
conditions agreed to in this Agreement regarding the Second and Third Purchase
Price.

 
13

--------------------------------------------------------------------------------


 
 
b)
If any of the Additional Cash Injections or Conflict Cash Injections is not
provided timely (and timely by calculating a grace period for payment delays of
5 Business Days as from the due date) and despite a reminder of the Sellers
Representative following the payment default not paid within 5 business days as
from receipt of the reminder to the Company (Delay 2) in the period (x) as from
the expiration of the Milestone Period as defined for the Second Purchase Price
and (y) the expiration of the Milestone Period (as defined for the Third
Purchase Price), the claim for the Third Purchase Price in an amount of USD 5
(five) million (unless already paid due to a failure pursuant to Section 1.5.a)
shall become existent (entstehen), and the relevant payment shall become due
(fällig) at the time of the Delay 2 and shall then be subject to the payment
terms and conditions agreed to in this Agreement regarding the Third Purchase
Price.

 
 
c)
If the Sellers can prove that the failure of the Purchaser to comply with its
obligations for providing a relevant Additional Cash Injection or Conflict Cash
Contribution materially affected the Company and jeopardized therefore
materially the possibility of the Sellers to achieve individual Targets agreed
in relation to an individual Milestone Payment, the relevant Milestone Payment
shall fall due and the relevant payment shall be subject to the payment terms
and conditions agreed to in this Agreement regarding a Milestone Payment unless
the Purchaser can prove that the achievement of a relevant Target and therefore
the achievement of a relevant Milestone Payment was at the time of the payment
default improbable assuming the Company acting in the course of normal business
and in line with Budget or New Budgets (or based on the amounts of Conflict Cash
Contributions in case of a Conflict).

 
 
d)
If the Purchaser instructs a bank to transfer the Cash Injection or any
Additional Cash Injection to a Company account and the Company receives timely
the instructed amount less banking fees or costs being charged by banks involved
in the money transfer or less exchange differences, the relevant payment shall
be deemed complete and timely and the Purchaser shall make up the difference in
due course by transferring the difference to the Company.

 
 
e)
During a Conflict, the Purchaser shall provide Conflict Cash Injections as
notified to him in the Payment Notice by the Sellers’ Representative, however in
no event amounts that do not comply with the Limitations or Adjustments. The
Purchaser shall be entitled to review the Payment Notice and the relevant
calculation and, if an amount notified to the Purchaser in a Payment Notice is
according to its calculation in excess of the Conflict Cash Injection that
became due in accordance with his Agreement, the Purchaser shall be entitled to
deduct the excess amount from the amount notified to it without triggering a
penalty or other consequences, and the Parties shall thereafter in good faith
discuss and solve that topic.

 
1.6
Approvals; waiver

 
 
a)
For precautionary reasons, each of the Sellers hereby approves the above sales
and transfers. A precautionary approval of the Partnership Seller is provided
for in the Silent Participation Sale and Purchase Agreement and a further
precautionary waiver of Seller 2 in the tbg waiver pursuant to Section R 10.

 
 
b)
For reasons of utmost precaution, the Sellers hereby waive any and all
preemptive rights or rights of first refusal or other rights providing for
similar entitlements to Stocks.

 
SECTION 2
PURCHASE PRICES
 
2.1
First Purchase Price

 
The purchase price for the Sold Stocks (the First Purchase Price) shall amount
to USD 10 (ten) million to be paid at the Closing Date to the following bank
account (the Designated Account) of the Agent:


Recipient: Notary Michael Spring


Bank: Hauck & Aufhäuser Privatbankiers KGaA, Kaiserstraße 24, D-60311 Frankfurt
am Main


Bank Code: ***


Account No.: ***


BIC: ***


IBAN:  ***
 
2.2
Second Purchase Price

 
An additional second purchase price (the Second Purchase Price), if any, shall
amount up to USD 10 (ten) million and shall be paid at the Second Payment Date
in accordance with the calculation principles, the allocation schedule and the
payment terms and conditions outlined in EXHIBIT 2.2. The Parties explicitly
agree and confirm that the claim for the Second Purchase Price shall become
existent (entstehen) not prior to the Second Payment Date.
 
2.3
Third Purchase Price

 
An additional third purchase price (the Third Purchase Price), if any, shall
amount up to USD 5 (five) million and shall be paid at the Third Payment Date in
accordance with the calculation principles, the allocation schedule and the
payment terms and conditions outlined in EXHIBIT 2.3. The Parties explicitly
agree and confirm that the claim for the Third Purchase Price shall become
existent (entstehen) not prior to the Third Payment Date.
 
14

--------------------------------------------------------------------------------


 
2.4
Additional Purchase Prices

 
In addition to the purchase prices pursuant to 2.1 to 2.3, the Purchaser shall
pay to the Sellers additional purchase prices subject to and upon satisfaction
of defined milestones (each a Milestone Payment). The conditions precedent and
requirements of each milestone, the calculation principles, the allocation
schedule and the payment terms and conditions applying to each relevant
Milestone Payment are outlined in EXHIBIT 2.4. The Parties explicitly agree and
confirm that each claim for a Milestone Payment shall become existent
(entstehen) not prior to such date on which the relevant Milestone is fulfilled
(in line with the relevant conditions to the fulfillment of a Milestone).
 
2.5
Call Option

 
Subject to the Purchaser not paying purchase prices timely, the Sellers are
entitled to a call option as per se the Call Option Agreement attached hereto as
EXHIBIT 2.5.
 
2.6
Payments

 
All payments of purchase prices (including Milestone Payments) shall be effected
to the Designated Account. All payments received in the Designated Account shall
release the Purchaser in the respective amount from its payment obligations
under this Agreement. The Sellers shall be responsible for allocation of
received funds amongst the Sellers and the Agent shall be responsible for
effecting the payments set out in the Transaction Fee Schedule.
 
If the Purchaser instructs a bank to transfer purchase prices to the Designated
Account and the Agent receives timely the instructed amount less banking fees or
costs being charged by banks involved in the money transfer or less amounts
caused by exchange rates, the relevant payment shall be deemed complete and
timely and the Purchaser shall make up the difference within 5 Business after
having been notified of the difference by the Sellers Representative by
transferring the difference to the Agent.
 
SECTION 3
REPRESENTATIONS AND WARRANTIES
 
The representations and warranties in this Section 3 are not meant at any time
as a guarantee (Beschaffenheitsgarantie oder Haltbarkeitsgarantie) within the
meaning of Sections 443 and 444 of the German Civil Code (Bürgerliches
Gesetzbuch, or BGB), the application of which the Parties hereby exclude.
Subject to the foregoing the Sellers Guarantor represents and warrants to the
Purchaser in the form of an independent guarantee and irrespective of negligence
or fault (selbständiges verschuldensunabhängiges Garantieversprechen pursuant to
Section 311 paragraph 1 BGB) that the following statements 3.1 to 3.16 (the
Representations) are true and correct as of Signing Date and/or any other date
specified hereinafter.


Each Seller furthermore, however each of Seller 2 and Seller 5 only individually
(als Teilschuldner), represents and warrants to the Purchaser in the form of an
independent guarantee and irrespective of negligence or fault (selbständiges
verschuldensunabhängiges Garantieversprechen pursuant to Section 311 paragraph 1
BGB) that the Representations pursuant to Sections 3.1 and, except for Seller 2
and Seller 5, 3.2 are true and correct as of the Signing Date and/or any other
date specified hereinafter. Only in relation to Seller 2 and Seller 5 the
following shall apply: the Representation pursuant to Section 3.1 b) (III) does,
however, not apply to the information arising from Section 7 of the Preamble
and, insofar as the Representation pursuant to Section 3.1 b) VI) is concerned,
only the Sellers Guarantor shall be liable.
 
15

--------------------------------------------------------------------------------




The scope and content of each Representation of the Sellers Guarantor or the
Sellers contained in this Section 3 as well as the Sellers Guarantor’s or the
Seller's liability arising thereunder shall be exclusively defined by the
provisions of this Agreement (in particular the limitations on Purchaser's
rights and remedies set forth in Sections 4 below), which shall be an integral
part of the Representations:
 
3.1
Authorization; Transfer of Title

 
(a)
Authorization.

 
(i)
As of the Signing Date and the Closing Date, each Seller has full power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated herein.

 
(ii)
The Sellers have duly entered into this Agreement and, assuming the due
authorization, execution and delivery by the other Parties hereto, this
Agreement constitutes as of the Signing Date and the Closing Date the binding
obligation of each of the Sellers enforceable against the respective Seller in
accordance with its terms.

 
(iii)
As of the Signing Date and the Closing Date the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby (i) do not conflict with, result in a breach of, or
constitute a default under the articles of association of the Company and (ii)
do not, to the Guarantor’s Knowledge (with or without the giving of notice),
create in any other person a right or claim of termination, amendment, or
require modification, acceleration or cancellation of, or result in, the
creation of any lien (or any obligation to create any lien) upon any of the
properties, assets, agreements or rights of or to which the Company is a party
to.

 
(b)
Corporate Matters.

 
(i)
As of the Signing Date and the Closing Date, the Company is duly organized and
validly existing as a stock corporation under the laws of the Federal Republic
of Germany and has full corporate power and authority to conduct its business as
heretofore conducted.

 
(ii)
EXHIBIT 3.1.b (ii)___contains complete and correct copies of the Company’s (i)
articles of association as in effect as of the Signing Date and (ii) current
entry in the commercial register (the Organizational Documents). Except as
required under and described in Section 9, there are no shareholder resolutions
amending the Organizational Documents that have not yet been registered in the
respective competent Commercial Register.

 
16

--------------------------------------------------------------------------------


 
(iii)
The statements contained in the Sections 2 to 9 of the Recitals are true,
complete and correct.

 
(iv)
As of the Signing Date and at the First Closing Date, each Seller owns the
Stocks sold and transferred unrestricted at the relevant date and such Stocks
are fully paid-in, not repaid, non-assessable and free from rights of third
parties of any type whatsoever (including voting right agreements
(Stimmbindungsverträge) of any type) and there are no claims for the granting of
such rights and/or the transfer of any of the sold Stocks (except for rights of
the Purchaser under this Agreement).

 
(v)
As of the Signing Date and at the First Closing Date, each Seller is entitled to
freely dispose of the Stocks sold by the respective Seller at the relevant date
in accordance with the terms of this Agreement.

 
(vi)
Except as disclosed in EXHIBIT 3.1.b (vi) there are no profit and loss transfer
agreements or other Unternehmensverträge within the meaning of Sections 291, 292
of the German Stock Corporation Act (Aktiengesetz, or AktG) in existence to
which the Company is a party to. Except as disclosed in EXHIBIT 3.1.b (vi) there
are no other profit or loss depending arrangements to which the Company is, or
has been, a party to.

 
(vii)
The Company does not hold, or own, directly or indirectly, any equity or voting
interest, participation or sub-participation in any other person.

 
3.2
Financial Statements and Financials  

 
(a)
Complete and correct copies of the financial statements (Jahresabschlüsse)
(Financial Statements) of the Company as of 31 December 2008 (audited) and 2009
(as set up and signed by the Company’s members of the management board) are
attached to this Agreement as EXHIBIT _3.2.a. The Financial Statements have been
prepared in accordance with German generally accepted accounting principles
applied on a consistent basis throughout the periods presented and present a
true and fair view, within the meaning of Section 264 para. 2 of the German
Commercial Code (Handelsgesetzbuch or HGB), of the assets and liabilities
(Vermögenslage), financial condition (Finanzlage) and results of operation
(Ertragslage) of the Company for the period referenced therein.

 
(b)
Except as set forth in as EXHIBIT 3.2.b hereto, since the Effective Date the
Company has not incurred any liabilities of any nature (Liabilities) whether
accrued, absolute, contingent, liquidated or unliquidated, matured or unmatured,
or otherwise except for Liabilities incurred (i) in the ordinary course of
business or (ii) in connection with this Agreement to the transactions
contemplated hereby.

 
(c)
The Management Accounts (Betriebswirtschaftliche Auswertungen – BWA) for the
period starting at the Effective Date and ending on 30 September 2010 are
attached as EXHIBIT _3.2.c and have been prepared with the skill and the care of
a conscientious businessman on a consistent basis (Bilanzkontinuität).

 
17

--------------------------------------------------------------------------------


 
(d)
The Company’s revenues generated since the Effective Date amount to at least EUR
663,288.77..

 
3.3
Conduct of Business

 
Except for signing addendums to the Restructuring Agreement referred to in
Recital 8 hereto, since the Effective Date up to and including Signing Date the
Company has conducted its respective business in the ordinary course consistent
with past practice. The Company has in particular, but not limited to
 
(a)
not declared any dividend or made any other distribution or paid any withdrawal;

 
(b)
not terminated a Material Contract;

 
(c)
not issued or sold any Stocks or similar interests in the Company, or entered
into understandings of any kind, contingently or otherwise, to purchase or
otherwise acquire any such Interests or any securities convertible into or
exchangeable for Interests;

 
(d)
not incurred any indebtedness for borrowed money, issued or sold any debt
securities or prepaid any debt (including, without limitation, any borrowings
from, or prepayments to, any of its shareholders) except for borrowings and
repayments in the ordinary course of business;

 
(e)
not made any material change in (y) the terms of employment (including
compensation) or (z) payments to any Employees or Consultants or directors of
the management or supervisory board other than in the ordinary course of
business or referred to in EXHIBIT _3.3.e;

 
(f)
not sold or otherwise transferred any material part of the AdnaGen Business; and

 
(g)
not transferred, granted or extended any rights or licenses, or entered into any
settlement regarding the infringement of Business Intellectual Property or
entered into any licensing or similar agreements or arrangements other than in
the ordinary course of business.

 
3.4
Assets

 
The Company owns, or otherwise has full or sufficient and legally enforceable
rights to use all of its assets (moveable, immoveable or mixed, tangible or
intangible) necessary for the conduct of, or otherwise material to, the business
as conducted up to the Signing Date (the Assets).
 
3.5
Immoveable Property

 
(a)
The Company does not own real estate.

 
(b)
EXHIBIT 3.5.b contains the current lease agreement regarding immoveable property
leased or rented by the Company as of the Signing Date. The lease is legally
valid and binding. The lease can be continued as from the Signing Date until 31
December 2011 at the current terms. There are no sub-leases under which the
Company leases immovable property to third parties.

 
18

--------------------------------------------------------------------------------


 
3.6
Material Contracts  

 
EXHIBIT _3.6 (i)_contains a true and complete list of all agreements entered
into by the Company that have at the Signing Date not been completely fulfilled
(nicht vollständig erfüllte Verträge), with regard to
 
(a)
agreements relating to the acquisition or sale of interests in other companies
or businesses;

 
(b)
joint venture agreements and consortium agreements other than listed in Exhibit
R7;

 
(c)
loan agreements, silent partnership agreements, bonds, notes or any other
instruments of debt in cases where the Company is the debtor or the creditor
other than listed in Exhibit R7;

 
(d)
guaranties, indemnities, and suretyships issued for any debt of any third party,
except for guarantees issued in the ordinary course of business;

 
(e)
licensing-in agreements;

 
(f)
[deliberately left blank];

 
(g)
agreements regarding swaps, options, forward sales or purchases, futures and
other financial derivatives and combinations thereof;

 
(h)
real estate lease agreement where the Company is a tenant or landlord;

 
(i)
any agreement (excluding customary territorial restrictions in distribution
agreements) that limits the freedom of the Company to compete with any third
party; and

 
(j)
agreements with any of the company’s shareholders or members of the management
board or Related Parties which are not explicitly referred to or mentioned in
this Agreement and have not been presented to the Purchaser during due
diligence;

 
and which have a value exceeding EUR 150,000.00 in each case or per year (the
Material Agreements).
 
Unless otherwise disclosed in EXHIBIT _3.6 (ii), (i) all Material Agreements
are, to the Guarantors Knowledge, valid and enforceable and no notice of
termination has been given with respect to any Material Agreement, (ii) to the
Guarantors Knowledge, no termination with respect to any Material Agreement can
be given due to the completion of this Agreement (“absence of change of control
clauses”) and the enforceability of all Material Agreements will not be affected
in any manner by the execution, delivery or performance of this Agreement, and
(iii) according to Guarantor’ s Knowledge neither the Company nor any third
party to any Material Agreement is in material default or material breach under
any such agreement.
 
3.7
Intellectual Property/Information Technology

 
(a)
EXHIBIT 3.7.a (i) contains as of Signing Date and as of Closing Date a complete
and correct list of patents, trademarks and other intellectual property rights
owned (including any applications for such intellectual property rights) by the
Company (the Owned Intellectual Property Rights) and/or licensed to the Company
(the Intellectual Property Licenses) necessary for the conduct of, or otherwise
material to, the Business (the Business Intellectual Property). As of Signing
Date and as of Closing Date, the Company owns or is licensed to use all Business
Intellectual Property. Except as set forth in EXHIBIT 3.7.a (ii), the Company is
as of Signing Date and as of Closing Date not liable to current or former
employees for remuneration under the Act on Inventions by Employees
(Arbeitnehmererfindungsgesetz), or any equivalent applicable law.
[**Redacted**].

 
19

--------------------------------------------------------------------------------


 
(b)
The Company has, to the Guarantor’s Knowledge, taken all reasonable actions to
ensure full protection of the Business Intellectual Property Rights.

 
(c)
All Intellectual Property Licenses with respect to the Business Intellectual
Property are in full force and effect in accordance with their terms.

 
(d)
The Business Intellectual Property is neither subject to any pending proceedings
for opposition, cancellation, revocation or rectification which may negatively
affect the operation of the Company’s overall business nor being to the
Guarantor’s Knowledge materially infringed by third parties.  To the Guarantor’s
Knowledge, all fees necessary to maintain the Business Intellectual Property
have been paid up to and including Closing Date, all necessary renewal
applications have been filed and all other material steps necessary for their
maintenance have been taken.  To the Guarantor’s Knowledge, the Company was not
accused for infringing anyone else's intellectual property (the Infringement/s).

 
(e)
Intellectual Property or intellectual property - as a stand alone term or as
part of any defined term - means trademarks, service marks, trade names, trade
dress, domain names, copyrights, and similar rights, patents and patent
applications, and inventions, business processes, designs, formulae, trade
secrets, know-how, confidential information, computer software (in both source
and object code forms) and other confidential and proprietary knowledge and
information; data and documentation, database rights, tangible embodiments of
any of the foregoing (in any medium including electronic media), and all similar
intellectual property rights and any applications and registrations for any of
the above in any country.



(f)
The Company owns, or has acquired a valid right or license to use, all computer
hardware, software, communication systems, networks and other information
technology (the Information Technology) which the Company requires to carry on
its business as presently conducted. All Information Technology is adequate and
sufficient for the Company’s current business operations.

 
3.8
Tax Representations

 
In relation to tax matters, EXHIBIT 3.8 sets out the Representations of the
Sellers Guarantor.
 
20

--------------------------------------------------------------------------------


 
3.9
Insurance

 
The insurance coverage of the Company is, in the reasonable view of the
Guarantor, adequate and suitable for the business as presently conducted. To
Guarantor’s Knowledge, the Company has complied in all material respects with
the terms and provisions of all of its insurance policies.
 
3.10
Litigation  

 
Except as listed in Exhibit 3.10, there are no lawsuits, court actions or
similar proceedings before a court of justice, arbitration panel or an
administrative authority pending (rechtshängig) or threatened in writing to be
filed against the Company (Litigation).
 
3.11
Permits and Licenses; Compliance

 
To the Guarantor’s Knowledge, the Company obtained, holds and maintains all
permits and licenses which are required, if any, under applicable public laws
(öffentliches Recht) in order to conduct the business as presently conducted.
There are no written threats of any revocation or restriction or subsequent
orders (nachträgliche Anordnungen) relating to any such permits or licenses
which would materially affect the business of the Company as a whole. To the
Guarantor’s Knowledge, the Company has conducted its business in compliance with
all material provisions of such permits and licenses and applicable Laws.
 
3.12
Employees, Consultants, Labor Matters, etc.

 
(a)
Employees.  EXHIBIT 3.12.a contains a complete list of all employees of the
Company (other than the members of the managing board) (the Employees) setting
out in relation to each of the Employees its (i) annual salary (including bonus
entitlement), (ii) benefits (company car, pension entitlements, insurances
etc.), (iii) entitlement (per days) to annual vacation, (iv) age, (v) gender,
(vi) employment start date and (vii) notice period. None of the Employees has
given or received notice of termination of his or her employment.

 
(b)
Consultants.  EXHIBIT 3.12.b contains a complete and accurate list of all of the
Company’s contracts and relationships with all the individuals engaged by the
Company to provide services to the Company exceeding a value of EUR 20,000.00
p.a., including without limitation services as consultants and freelancers, as
of the date hereof on a self-employed basis or supplied by an agency (each a
Consultant. None of the Consultants has given or received according to
Guarantor’s knowledge notice of termination of his or her relationship with the
Company.

 
(c)
Collective Bargaining Agreements; Labor Relations.  The Company is not a party
to or bound by any collective bargaining agreement except as it may be subject
to collective bargaining agreements of general application
(allgemein-verbindliche Tarifverträge).  There have not been in the last twelve
months, nor are there currently any labor disputes nor are such, to the
Guarantor’s Knowledge, threatened. As of Signing Date and as of Closing Date,
all salaries and redundancy payments (and related Taxes) due have been paid. The
Company is in compliance, and has always materially complied, with all
applicable laws relating to equal employment, fair employment practices,
prohibited discrimination or distinction or other similar employment practices
and are not engaged in any unfair labor practice. There are no former employees
or board members (including relevant amounts) who are entitled to or who can be
expected to request redundancy payments.

 
21

--------------------------------------------------------------------------------


 
(d)
Employee Benefit Plans.  The Company has no employee benefit plans or insurance
plans or other compensation plans, except as given in EXHIBIT 3.12 (d).

 
(e)
Pension Liabilities.  The Company has not made or granted any individual pension
commitments, direct insurances, reinsurance coverage regarding pensions, general
old-age pension schemes and/or other company pension schemes (betriebliche
Altersvorsorge), whether of an individual or collective nature or based on works
custom (betriebliche Übung), to any of its current or former Employees, except
as given in EXHIBIT 3.12 (e).

 
(f)
Compliance with Social Security.  At the Closing Date, the Company has no
obligation under applicable social security laws (Sozialversicherungsrecht).

 
3.13
Deliberately left free

 
3.14
No Illegal Payments

 
The Company has not directly or indirectly (i) given or agreed to give any
illegal gift, contribution, payment or similar benefit to any supplier,
customer, governmental official or employee or other person, or (ii) made or
agreed to make any illegal contribution, or reimbursed any illegal political
gift or contribution made by any other person, to any candidate for federal,
state, local or foreign public office, in each case that might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding.
 
3.15
No Finder’s Fee; No Transaction Costs

 
The Company is under no obligation to pay any fee, bonus, extra compensation or
severance payment to any third party (including the management and the employees
of the Company and any member of the supervisory board and/or advisory boards of
the Company) or to its shareholders by virtue of this Agreement or consummation
of the transactions contemplated under this Agreement (the Transaction Triggered
Payments). The agreement contained in EXHIBIT 3.15 (i) (the Bioventures
Agreement) is known to the Purchaser.
 
The Company has not made since 31 May 2010 any payments under the Bioventure
Agreement and shall not make or agree to make any such payments up to and
including Completion. Any and all past and future costs, expenses, obligations
and liabilities of the Company under, related to or caused by the Bioventure
Agreement shall be borne by the Sellers, and the Sellers shall indemnify the
Company from any and all claims or consequences under, related to or caused by
the Bioventure Agreement.
 
At the Closing Date, the Agent shall pay the relevant amounts due under the
Bioventures Agreement, and any further amounts falling due shall be paid by
Sellers.
 
22

--------------------------------------------------------------------------------


 
3.16
Public grants and subsidies; Financing

 
In relation to Financing and public grant and subsidy matters, the Parties agree
- in addition - to the specific indemnification rules contained in the
Indemnification section.
 
SECTION 4
Performance and Liability
 
4.1
Self-contained Regime

 
Except for claims based on (i) the breach of the Representations and (ii)
Indemnifications and except for claims for specific performance
(Erfüllungsansprüche) or other claims provided for in this Agreement, all other
claims with respect to the sale and transfer of the Stocks and the business of
the Company are excluded,– e.g. (i) any right of the Purchaser to rescind
(zurücktreten) this Agreement or to require the winding up of the transactions
contemplated hereunder (inter alia, by way of Schadenersatz statt der ganzen
Leistung), (ii) any claims for breach of pre-contractual obligations (culpa in
contrahendo), including claims arising under Section 241, 311 BGB or ancillary
obligations, including claims arising under Section 280, 282 BGB, (iii) any
claims under the principle of frustration of contract pursuant to Section 313
BGB (Störung der Geschäftsgrundlage), (iv) all remedies of the Purchaser for
defects under Section 437 through 441 BGB, (v) tort (Sections 823 et seq. BGB)
and (vi) any and all other statutory rights and remedies of the Purchaser, if
any, are hereby expressly excluded and waived by the Parties, except for claims
based on willful conduct (Vorsatz) or willful deceit (arglistige Täuschung). The
Parties are in agreement that the Representations according to Section 3 are
only designed for the specific remedies of the Purchaser and the restrictions
set forth in this Agreement and shall not serve to provide the Purchaser with
any claims other than those set forth in this Agreement.
 
4.2
Administration of Breaches

 
(A)           In case of a breach of any Representations, the Sellers Guarantor
or, if the Sellers are concerned in relation to a Representation they assume,
the Sellers may attempt to remedy the breach (Naturalrestitution). If the
Sellers Guarantor, or, as the case may be, the Sellers fail to remedy the breach
within a reasonable period of time, such period not to exceed one month after
the Sellers Guarantor has received a written and sufficiently detailed
notification as to the breach from the Purchaser (the Claim Notification), the
Purchaser shall be entitled to claim from the Sellers Guarantor or, as the case
may be, the Sellers compensation in cash (Schadensersatz in Geld) pro rata to
the Purchaser’s actual shareholding in the Company at the time of the
compensation for any actual losses within the meaning of Sec. 249 et seq. German
Civil Code (Bürgerliches Gesetzbuch, BGB) incurred by the Company excluding
consequential damages (Folgeschäden), lost profits (entgangener Gewinn) lost
opportunities (entgangene Geschäftschancen), frustrated expenses (vergebliche
Aufwendungen) within the meaning of Section 284 BGB and internal administration
and overhead costs. For the avoidance of doubt, each Seller shall only be liable
if and to the extent that the respective Seller is in breach of a Representation
it has assumed; Section 4.10 (that extents the liability of the Sellers) remains
unaffected.
 
23

--------------------------------------------------------------------------------


 
(b)
The legal principles as to the mitigation of damages as well as the off-setting
of losses by advantages due to the damaging event (Schadensberechnung,
Schadensminderung und Vorteilsausgleichung) pursuant to Sec. 249 et seq. BGB
shall apply to all claims of the Purchaser based on a breach of Representations.
To the extent the payment of the Sellers is subject to Tax, such payment will be
increased by the Sellers leaving the Purchaser (or the Company, as the case may
be) with the net compensation after Tax (grossing up).

 
4.3
Exclusion of Liability

 
Any liability of the Sellers in connection with Representations shall be
excluded or decreased if and to the extent that claims of the Purchaser or the
underlying circumstances, respectively, are (i) covered by insurance policies or
claims against third parties to the extent such claims against third parties
have been collected (at the expense of the Sellers) within 4 months as from the
Warranty Notification or (ii)  specifically reserved for in the Financial
Statements; (iii) have been specifically disclosed to the Purchaser in this
Agreement (including its Exhibits); (iv) has been done or omitted to be done
with respect to the subject matter of the claim at the request, or with the
approval, of the Purchaser; (v) the result of or are increased by the failure of
the Purchaser to mitigate damages; (vi) the result of an Act of God or (vii) the
result of or is increased by the passing of, or any change in any law, statute,
ordinance, rule, regulation or administrative practice of any competent
authority after the Signing Date.
 
4.4
Effects of Knowledge

 
Unless specifically disclosed in this Agreement (including its Exhibits), claims
of the Purchaser based on a breach of any of the Representations are not
excluded if a breach or the underlying facts have been known to the Purchaser at
any time until Completion. Sec. 442 BGB and Sec. 377 HGB are excluded. The same
shall apply mutatis mutandis to Indemnifications, and the Parties agree for the
sake of clarity that no specific disclosures are made in context with
Indemnifications (unless specifically outlined in Exhibit 5) and Tax
Representations (as referred to in Section 3.8.).
 
4.5
Cooperation

 
In case of a breach of any Representations (including Tax Representations) and
indemnities, which relates to court judgments, public orders or third party
claims raised against the Company, the Party or Parties receiving such
information shall procure that (i) the Sellers and the Purchaser shall be
properly informed, without undue delay, about any claim or proceedings which may
give rise to a claim of the Purchaser in relation to the Representations,
(ii) no binding declarations shall be made vis-à-vis any court, public authority
or third party without the prior written instruction of the Sellers
Representative and the Purchaser, (iii) such measures or actions shall be taken
or omitted as the Sellers Representative may instruct, at the expense of the
Sellers, to avoid, defend, dispute or settle such claim and (iv) for such
defense, dispute or settlement action such advisors shall be retained as
selected by the Sellers Representative.
 
24

--------------------------------------------------------------------------------


 
4.6
Knowledge

 
To the extent Representations refer to knowledge or Knowledge of the Guarantor
or Guarantor’s Knowledge, knowledge or Knowledge of the Guarantor or Guarantor’s
Knowledge means the knowledge of each of Dr. Weis and Dr. Hauch acting with the
due care of a prudent business man (Sorgfalt eines ordentlichen Kaufmanns), and
the knowledge of either of them shall constitute knowledge, Knowledge of the
Guarantor or Guarantor’s Knowledge.
 
4.7
De-minimis / Basket

 
Claims of the Purchaser under, or in connection with, Representations can only
be raised if and to the extent that (i) each individual claim, or a series of
similar claims, exceeds EUR [**Redacted**] and (ii) the aggregate amount of
claims which can be raised pursuant to lit. (i), exceeds EUR [**Redacted**], in
which case the Purchaser shall be entitled to claim the full amount
(Freigrenze). The before limitations shall not apply in respect of
Representations and related claims relating to (i) the title to Stocks, and
(ii), for the avoidance of doubt, Indemnifications.
 
4.8
Maximum Liability in Case of a Breach of Representations

 
The maximum liability of the Sellers for all claims of the Purchaser under, or
in connection with, the Representations shall be limited to an amount equal to
the following percentages of the purchase price/s paid or fallen due under this
Agreement: 20% of the First Purchase Price plus 15% of any further purchase
prices (i.e. Second, Third and any and all Milestone Payments). The amount of
the maximum liability increases therefore from USD 2 million (maximum liability
upon First Purchase Price becoming due) if and to the extent that the Second or
Third Purchase Price or Milestone Payments are paid or become due, and such
increase(s) however, shall have – for the avoidance of doubt –retroactive effect
as from Completion onwards and shall therefore increase any claims of the
Purchaser in relation to Representations, not depending when such claim has
fallen or becomes due or if such claim has already been paid based on or
dismissed due to a originally lower maximum amount of liability. For the
avoidance of doubt, the Sellers shall in no event be liable to pay more than
they have received as purchase prices. The before limitations shall not apply in
respect of claims (i) relating to the title to Stocks, (ii) Tax Representations
(for the avoidance of doubt as represented by Sellers Guarantor) and (iii), for
the avoidance of doubt, Indemnifications (for the avoidance of doubt as given by
Sellers Guarantor); for the avoidance of doubt, Section 4.10 (h) shall remain
unaffected. Among the Sellers the following shall apply: Sellers Guarantor has
confirmed in a separate agreement between the Sellers, the Silent Partnership
Seller and the Agent that Sellers Guarantor has no claims for recourse against
Seller 2 and Seller 5 unless Seller 2 and Seller 5 are liable under Section 3 of
this Agreement.
 
4.9
Period of Limitation

 
The period of limitation for all Representations and related claims of the
Purchaser relating to the title to shares in the Company shall run until the
fifteenth (15) anniversary of the Completion; the period of limitation for all
other Representations under this Agreement shall run until 30 June 2013, except
for the Tax Representations which shall run until the period indicated in
Exhibit 5.8. For the avoidance of doubt, the before limitations shall not apply
to Indemnifications.
 
25

--------------------------------------------------------------------------------


 
4.10
Deductions; set-off; bank guarantee

 
a)
The Purchaser may set-off any claims it has under or in relation to or caused by
Representations (including Tax Representations) or Indemnifications or the
Payment Difference against the Second and/or Third Purchase Price and/or
Milestone Payments, and, for the avoidance of doubt, the payment of any so
reduced amount shall constitute the payment of the relevant purchase price.

 
b)
The before paragraph (a) in relation to a set-off shall not apply to the
Representations contained in the Sections 3.2, Sections 3.3 b, e, 3.4, 3.6
excluding lit. e and f, 3.9, and 3.11, . In these cases, a set-off is only
permissible if claims of the Purchaser are established by a court or an arbitral
court of competent jurisdiction in accordance with Sections 10.11 of this
agreement, certified as being final or provisionally enforceable (vorläufig
vollstreckbar), ordering the Sellers or the Sellers Guarantor to make payments
to the Purchaser. In case of a judgment provisionally enforceable only on
security (gegen Sicherheitsleistung), the set-off will only be permissible, if
the security has been lodged by the Purchaser.

 
c)
If the Purchaser declares a set-off in line with the provisions contained in
paragraph (a), it may withhold any amounts being subject to the declared
set-off, and such shall not constitute a payment default or create any rights of
the Sellers, in particular not in relation to the Call Option. The validity of
the set-off (including, for the avoidance of doubt, the respective lawful
set-off amount, if any) shall then be determined in line with the provisions of
this Agreement, and the following shall in particular apply: any amount/s not
being validly subject of the set-off shall become due and payable within 10
(ten) Business Days as from the date the subject matter has been established by
a court or an arbitral court of competent jurisdiction in accordance with
Sections 10.12 of this agreement, certified as being final or provisionally
enforceable (vorläufig vollstreckbar), ordering the Purchaser or the Purchaser’s
Guarantor to make payments to the Sellers. In case of a judgment provisionally
enforceable only on security (gegen Sicherheitsleistung), a payment may only be
requested by the Sellers if they have lodged security.

 
d)
On the Second and the Third Payment Date, the Sellers Guarantor shall deliver to
the Purchaser an irrevocable, unconditional bank guarantee on first demand of a
first class German or European bank of international standing in the amount of
EUR 200,000 substantially in the format attached as Exhibit 4.10.d (Sellers Bank
Guarantee) securing any of the Sellers and the Sellers Guarantor’s obligations
arising under this Agreement in relation to Sellers’ Tax Representations
pursuant to EXHIBIT 3.8 and/or the related Indemnifications. The delivery of
Sellers’ Bank Guarantee shall be effected step by step (Zug um Zug) against
payment of the relevant purchase price.

 
e)
If at the time a Milestone Payment falls due the Purchaser has not already been
provided by the Sellers with two Sellers’ Bank Guarantees, the Sellers shall
provide the Purchaser with the missing Seller’s Bank Guarantee/s prior to the
Purchaser effecting a Milestone Payment.

 
26

--------------------------------------------------------------------------------


 
f)
Each Sellers Bank Guarantee shall remain in place up to and including 31
December 2014. The banking fees caused by a Sellers’ Bank Guarantee shall be
shared equally between Sellers (50%) and Purchaser (50%).

 
g)
The Parties agree that at the request of the Sellers the Purchaser shall procure
that the Company shall try to trigger a tax audit. The Purchaser shall also be
entitled to request the Company to trigger a tax audit.

 
h)
The Sellers explicitly agree that all Purchaser’s claims for Representations and
Indemnifications in general (and therefore also a set-off) shall reduce (or
shall have consequences to) claims for the payment of purchase prices though the
Sellers (except for the Sellers Guarantor) are under this Agreement only liable
for a limited number of Representations. The Sellers (except for the Sellers
Guarantor) insofar bear consequences caused by a breach of Representations or of
Indemnifications for which they are not liable and all Sellers acknowledge and
agree to such concept.

 
4.11
Purchase Price Adjustment

 
To the extent permitted by law, the Parties agree that all payments made in
context with Representations and Indemnifications shall be adjustments to the
purchase prices for all Tax purposes.
 
SECTION 5
INDEMNIFICATIONS
 
From and after the Completion, the Sellers Guarantor agrees to indemnify
(freistellen) (the Indemnification/s) the Company and/or the Purchaser, as the
case may be, from any damages referred to and subject to the regulations set
forth in EXHIBIT 5. For the avoidance of doubt, the actual amount of
compensation owed by the Sellers Guarantor under this Agreement for any claim
will not be increased by the fact that Indemnifications and Representations may
relate to the same matter or breach (i.e. no double counting of damages).
 
The Sellers Guarantor shall – as further outlined in Exhibit 5 – in particular
indemnify the Company from any and all claims, costs and damages in relation to
or caused by claims of [**Redacted**] that were not [**Redacted**], and such
indemnification to include in particular to obligate the Sellers Guarantor to
pay all costs spent by the Company due to litigation, including fees charged by
legal advisors that are in excess of the statutory fee schedule. The Purchaser
and the Sellers Guarantor shall negotiate in good faith if and to which extent
the indemnification can be limited, considering however that neither the
Purchaser nor the Company shall have cash requirements or liabilities with view
to [**Redacted**] acting as [**Redacted**] and in context with [**Redacted**]
(as outlined in this Agreement), the [**Redacted**] (in particular in context
with the [**Redacted**] and all consequences under or caused by that
[**Redacted**]) and [**Redacted**] matters.
 
27

--------------------------------------------------------------------------------


 
SECTION 6
COVENANTS
 
6.1
Preservation of Business

 
As from the date hereof until and including the Completion the Sellers Guarantor
shall, to the extent legally possible, procure that
 
(a)
unless agreed by Purchaser, no stockholders’ resolutions shall be adopted
(except as otherwise expressly set forth in this Agreement) relating to

 
(i)
the change or amendment of articles of association;

 
(ii)
the increase or decrease of stock capital, including but not limited to the
creation of authorized capital (genehmigtes Kapital) or contingent capital
(bedingtes Kapital);

 
(iii)
dividend payments or any other distribution or payment or withdrawal of, in
particular, profits or capital reserves.

 
(iv)
the issuance of, or authorization to issue, securities, including but not
limited to convertible bonds (Wandelschuldverschreibungen), dividend bonds
(Gewinnschuldverschreibungen) or participation rights (Genussrechte);

 
(v)
the re-purchase (Erwerb eigener Anteile) or redemption (Einziehung) of stocks;

 
(vi)
the transfer, sale, licensing, pledging or encumbrance of all, or essentially
all, assets, stocks or of such part of the business activities as requires a
shareholder resolution;

 
(vii)
the adoption of domination, profit and loss transfer or any other corporate
agreements within the meaning of Sec. 291, 292 of the German Stock Corporation
Act (Aktiengesetz, AktG) in direct or analogous application;

 
(viii)
the merger, split-off, conversion or any other restructuring under the German
Conversion Act (Umwandlungsgesetz, UmwG) as well as the squeeze-out and
integration (Eingliederung); or

 
(ix)
the dissolution of the Company;

 
(b)
the business of the Company shall be conducted in the ordinary course;

 
(c)
none of the Stocks shall be sold, transferred or otherwise disposed of or
encumbered with Liens without the prior written consent of the Purchaser;

 
(d)
the management of the Company shall inform the Purchaser in relation to all
material matters concerning the operation of the business of the Company;
notwithstanding the before, the Parties are in agreement that prior to the
Completion, the Company and its management shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of its
operations.

 
28

--------------------------------------------------------------------------------


 
(e)
unless the Purchaser has approved thereof in writing, the Company shall

 
(i)
not make any material change to the terms or conditions of employment of any of
its Employees or make any bonus payments to any of its Employees, other than in
accordance with existing agreements, collective bargaining arrangements, or as
mutually agreed with the Purchaser whilst the Purchaser will agree to normal
annual increases of salary that are in line with past and prudent practice;

 
(ii)
not make or change any Tax election, amend any Tax return or take any Tax
position on any Tax return, apply for or obtain any Tax ruling or make any
settlement that may give rise to an increase of any Tax liability of the
Company, or the Purchaser for any period ending after the 31 December 2009; and

 
(iii)
not modify or amend (other than such amendments that are immaterial or
ministerial or to which the Company is legally or contractually obliged as of
Signing Date) or terminate any contracts referred to in Section 3.6;

 
(f)
procure that persons nominated by Purchaser will be admitted to hold and attend,
as the case may be, meetings with the management of the Company designed to
prepare the business and employees of the Company for the transition into the
Purchaser's group of companies.

 
6.2
IP/IT Consents

 
If a specific consent of a person is required for the Company to own or use as
from the Completion any intellectual property, technology or hardware that is
necessary or useful to conduct the business of the Company as currently
conducted, the Company shall cooperate with Purchaser to endeavour that the
Company obtains such consents prior to the Completion.
 
6.3
Further Actions

 
The Parties shall use their best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated hereby.
Without limiting the generality of the foregoing, the Parties will, as promptly
as practicable make, or cause to be made, all such filings and submissions as
are required to be made by it or its related parties under applicable Law, and
give such reasonable undertakings as may be required there under, to consummate
the transactions contemplated hereby.
 
6.4
Notification

 
At all times prior to the Completion, each of the Parties shall promptly notify
the other Parties in writing of any fact, condition, event or occurrence that
could reasonably be expected to (i) result in the failure to be satisfied of any
of the conditions contained in this Section promptly upon becoming aware of the
same, or (ii) have a Material Adverse Effect on the operations of the respective
business of the Company.
 
29

--------------------------------------------------------------------------------


 
SECTION 7
PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
The Purchaser hereby guaranties to each of the Sellers by way of an independent
promise of guaranty (selbständiges Garantieversprechen) that the statements set
forth hereinafter are complete and correct as of Signing and the Closing Date.
 
Existence. The Purchaser has been duly established under the laws of Bermuda.
The Purchaser validly exists.
 
Authority. The Purchaser is entitled to enter into this Agreement and to acquire
the Sold Stocks without any limitations or restrictions.
 
Any liability of the Purchaser for a breach of one or any of the above
guarantees shall be limited to the amount of the First Purchase Price. No
further representations or warranties are given by the Purchaser.
 
SECTION 8
NON-COMPETITION
 
The Sellers Guarantor and the Purchaser hereby agree to the non-compete
contained in EXHIBIT 8., and shall execute such non-compete agreement at the
Closing Date.
 
SECTION 9
CLOSING
 
9.1
Closing; Completion

 
The consummation of the Sale and Purchase (the Closing) shall take place at the
offices of the Company five (5) business days after the date on which the CPs
have been fulfilled or waived, or at any other time or place which the Parties
will mutually agree upon in writing (such date the Closing Date).
 
9.2
Conditions to Closing

 
The obligation of the Purchaser to carry out the Closing shall be subject to the
fulfilment and satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent (aufschiebende Bedingungen) (the CP’s) any or all
of which may be waived by the Purchaser in whole or in part to the extent
permitted by applicable Law:
 
(a)
Non occurrence of a Material Adverse Effect that shall be confirmed at Closing
by the Sellers Representative handing over to the Purchaser a relevant
confirmation letter.

 
(b)
There shall not be any injunction, decision, order or decree of any governmental
authority (or any proceeding that is pending or threatened that could result in
such an injunction, decision, order or decree), restraining or preventing the
transactions contemplated hereby.

 
30

--------------------------------------------------------------------------------


 
(c)
Proper execution or fulfilment of the agreements and measures set out in Section
9.4 (a) to (m).

 
9.3
Withdrawal Right.

 
Each of the Purchaser and the Sellers shall have the right to withdraw from this
Agreement by written notice by the withdrawing party to the respective other
party if the CPs have not been satisfied, at the latest, on 30 November 2010.
 
9.4
Closing Actions

 
At the Closing Date, the following actions shall be effected in the stated
order:
 
(a)
[deliberately left blank]

 
(b)
The Sellers Representative shall deliver to the Purchaser properly executed
waiver letters in a format of which signed copies are attached hereto as
Exhibits 9.4.b (i) to (iii) and waiver letters of all Sellers regarding the
Silent Partnership. Furthermore, the parties shall execute the silent
partnership transfer agreement regarding MBG (Exhibit R 9), and the Sellers
Representative shall deliver to the Purchaser a properly executed tbg waiver
pursuant to Section R 10.

 
(c)
The Sellers Representative shall deliver to the Purchaser a re-assignment
agreement properly executed between the Seller 1 and the Company under which, to
the satisfaction of the Purchaser, the Seller 1 re-assigns to the Company
intellectual properties (Exhibit 9.4 c)).

 
(d)
The Sellers shall deliver to the Purchaser (1) minutes of a supervisory board
meeting according to which (i) – firstly - Dr. Weis (as chairman of the board)
and Dr. Hauch and Ferran Prat were appointed as members of the management board
for a term of 2 years as from Completion to which they agreed, and (ii) secondly
the supervisory board, conditional upon receipt of payment of the First Purchase
Price in the Designated Account, approved the assignment and transfer of the
Sold Stocks, the stocks referred to above lit.l. and the precautionary stocks
transfer referred to in Section 1.3, and (iii) new management guidelines were
issued (signed copies of the supervisory board minutes and management guidelines
are attached asExhibit _9.4 (d)(i), and (2) Management Agreements properly
executed between the Company and each of Dr. Weis and Dr. Hauch signed copies of
which are attached hereto in Exhibit Exhibit _9.4 (d)(ii) (the Management
Agreements).

 
(e)
The Sellers Representative shall deliver to the Purchaser as Exhibit 9.4 (e)a
settlement and re-assignment agreement properly executed between [**Redacted**]
and the Company under which, to the satisfaction of the Purchaser, conditional
upon receipt of payment of USD219,883 (i) [**Redacted**] re-assigns all assets
including [**Redacted**] that were assigned to [**Redacted**] in order to secure
[**Redacted**] and (ii) [**Redacted**] declares that all its claims under or in
relation to or caused by loan arrangement with the Company are settled upon
receipt of said payment.

 
(f)
The Sellers Guarantor and the Purchaser shall execute the non-compete agreement
contained in Exhibit 8 and attached as signed copy.

 
31

--------------------------------------------------------------------------------


 
(g)
The Sellers Representative shall deliver to the Purchaser resignation letters of
Dr. Hauch and Dr. Schnakenberg as regards their supervisory board memberships
(attached as signed copies, Exhibit 9.4.g) and court resolutions according to
which following individuals have been appointed by court as new supervisory
board members: Eugen Ermantraut, Veronique Ameye.

 
(h)
[deliberately left blank]

 
(i)
The proxy of the Sellers Representative shall confirm to the Purchaser that no
Material Adverse Effect has occurred which is done by signing of this Agreement.

 
(j)
The Sellers shall deliver to the Purchaser a confirmatory letter and waiver
according to which Bioventures and the Seller 1 confirm that the Company is not
liable for any claims under the Bioventures Agreement, and a final form of such
confirmatory letter and waiver is attached hereto as Exhibit 9.4.j.

 
(k)
The Sellers shall endorse and the Sellers Representative shall hand over to the
Purchaser the stock certificates listed in Exhibit 1.1.a; in relation to the
Seller 4, the hand over can be substituted for the purposes of a closing action
by the Sellers Representative delivering to the Purchaser the acknowledgment and
offer letter signed by the Seller 4, and a signed copy of such confirmatory
letter and waiver is attached hereto as Exhibit 9.4.k

 
(l)
[deliberately left blank]

 
(m)
The Purchaser shall pay the First Purchase Price.

 
(n)
[deliberately left blank]

 
(o)
The supervisory board of the Company shall, upon Sellers’ receipt of payment of
the First Purchase Price, register the Purchaser as new stockholder in relation
to the Sold Stocks.

 
(p)
The Agent shall effect the payments referred to in the Transaction Fee Schedule.

 
(q)
The Sellers Representative and the proxy of the Purchaser including the Agent
shall, upon Completion, execute for evidence purposes a closing memorandum
confirming the occurrence of Completion and the payments provided for in the
Transaction Fee Schedule.

 
9.5
Second and Third Payment Dates

 
The regulations regarding the Second and Third Payment Dates are set out in
Exhibits 2.2 and 2.3.
 
32

--------------------------------------------------------------------------------


 
SECTION 10
MISCELLANEOUS
 
10.1
Definitions

 
For purposes of this Agreement (including its Exhibits), the following terms
shall have the meanings specified in this Section:
 
“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person, where
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or otherwise
 
“Business Day” means any day of the year on which national banking institutions
in Frankfurt am Main, Germany, and in Boston, MA, USA are open to the public for
conducting business and are not required or authorized to close.
 
“Law/s” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (whether federal, state or local law (including the common and
civil law)), codes, rules, regulations, ordinances or orders of any Governmental
Authority, (b) Governmental Approvals, (c) orders, decisions, injunctions,
judgments, awards and decrees of or agreements with any Governmental Authority
and (d) any administrative rule or order of general application issued by any
Governmental Authority.
 
“Lien” means any mortgage, pledge, deed of trust, hypothecation, right of
others, claim of any nature (contingent or otherwise), security interest,
encumbrance, burden, title defect, title retention agreement, lease, sublease,
license, occupancy agreement, easement, covenant, condition, encroachment,
ownership limitation, voting trust agreement, interest, option, right of any
other Person, negotiation or refusal, proxy, lien, charge or other restrictions
or limitations of any nature whatsoever or any rights of third parties,
including but not limited to such Liens as may arise under any contract.
 
“Material Adverse Effect” means (x) any material violation of any of the
covenants contained in Section 6.1, (y) any event, occurrence, fact, condition,
change, development or effect that could reasonably be expected to result in a
liability or diminution in value of the Company in excess of EUR 2,000,000 (in
word: Euro two million) or (z) any event that is or may materially affect the
Business Intellectual Properties, including the Company being sued for
Infringements.
 
“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
governmental authority or other entity.
 
“Related Party/ies” shall mean (i) any Affiliate, shareholder, director or
officer of the Company, (ii) any director or officer of any Person that, alone
or in concert with any other Person, exercises direct or indirect control (as
such term is defined in the definition of “Affiliate” hereinabove) of the
Company and/or (iii) any family member or other relative (Angehörige in the
sense of Sec. 15 Abgabenordnung) or related persons (Nahestehende Personen in
the sense of Sec. 138 Abs. 1 AO) of each Seller and/or an affiliated enterprise
(verbundenes Unternehmen) of each Seller.
 
33

--------------------------------------------------------------------------------


 
Further definitions are set out in this Agreement and its Exhibits, and such
definitions shall also apply to the entire Agreement including all of its
Exhibits.
 
10.2
Further Actions

 
The Parties each agree to enter into such other documents or agreements and to
take such other action as may be reasonably necessary or desirable for the
implementation of this Agreement and the consummation of the transactions
contemplated hereby.
 
10.3
Further measures

 
The Purchaser may at its discretion convert the Company in any legal form
providing, under German law, for a limitation of the shareholders’ liability for
liabilities of the company (in particular GmbH or KG) and may amend or replace
the current articles of association.
 
10.4
Notices

 
All notices and other communications which are required or permitted to be given
under this Agreement, shall be in writing (including email unless stated
otherwise in this Agreement) and shall be deemed given when delivered as
follows:
 
if to any or all of the Sellers or the Sellers Guarantor, or if by any or all of
the Sellers or the Sellers Guarantor, exclusively to or by the Sellers
Representative. The Sellers Representative shall be Dr. Alexander Weis
 
c/o AdnaGen AG,
 
with copy (for information purposes) to
 
Seller 2 (tbg), attention Ulrich Wendt, address as specified in the parties
section of this Agreement,
 
if to the Purchaser or to the Alere Guarantor, to


Alere Inc.
General Counsel
Ellen V. Chiniara -
51 Sawyer Road, Suite 200
Waltham, MA  02453
USA


34

--------------------------------------------------------------------------------


 
with copy (for information purposes) to
 
Rechtsanwalt Klaus Mohr
c/o Meurer Mohr & Partner Rechtsanwälte Partnerschaftsgesellschaft
Westendstraße 16-22
60325 Frankfurt am Main
Germany
 
or to such other address or to such other person as the Purchaser, the Alere
Guarantor or the Sellers (including the Sellers Guarantor) respectively hereto
shall have last designated by notice to the other Parties pursuant to this
provision, understood however that the Sellers must designate one person
authorized to receive notices for all Sellers.
 
All such notices and other communications shall be deemed to have been received
(i) if by personal delivery on the day after such delivery and (ii) if by
overnight courier, on the day delivered.
 
10.5
Confidentiality and announcements

 
Each Party agrees to keep confidential and not to disclose to any person any
written or oral confidential information provided to it by or on behalf of any
other Party, or otherwise obtained by such Party, as the case may be, without
the prior consent of the relevant Party from whom the confidential information
was obtained and/or to whom it relates. Nothing contained in this
Section 10.5 shall prevent any Party from disclosing such confidential
information to (i) any of its affiliates (provided such Party informs each such
affiliate that is a recipient of confidential information and the restrictions
in respect thereof and is responsible for any disclosure or use of such
confidential information by such affiliates in breach of the terms hereof, (ii)
any member of the board of directors of such Party, or (iii) to any person if
required by applicable Law or stock exchange rules.
 
No announcements or press releases in relation to this Agreement or the
underlying transaction shall be made without the prior written approval of the
Purchaser.
 
10.6
Severability

 
If any provision of this Agreement is or becomes invalid, ineffective or
unenforceable, in whole or in part, or if it contains a gap, this shall not
affect the validity, effectiveness or enforceability of the remaining provisions
hereof. The parties are obligated to cooperate in replacing the invalid,
ineffective or unenforceable provision by a valid, effective or enforceable
provision, which most nearly achieves the commercial result of what was
originally intended.  In the event that there is a gap, the parties are
obligated to fill such a gap by a provision, which, had the parties been aware
of such a gap, the parties would have reasonably inserted when entering into
this Agreement.
 
10.7
Table of Contents and Headings

 
The table of contents, headings and sub-headings of this Agreement are for
reference purposes only and are to be given no effect in the construction or
interpretation of this Agreement. Any references to Clauses, Exhibits or Annexes
in this Agreement shall refer to Clauses and Exhibits of and Annexes to this
Agreement unless otherwise indicated.
 
35

--------------------------------------------------------------------------------


 
10.8
Costs and Expenses

 
Save as expressly provided herein, each Party shall pay its own costs and
expenses relating to the negotiations, preparation, execution and implementation
of this Agreement, whether or not the transactions contemplated by this
Agreement are consummated. Any other charges and costs which result from
required filings or other regulatory requirements shall be borne by the
Purchaser, except for filings with the commercial register or tax office which
shall be borne by the Company. It is being understood that the Sellers may not
affirmatively elect (optieren) in connection with this Agreement to VAT. The
Parties each shall bear their own costs, expenses and the fees for legal and
financial advisors and other representatives, incurred in connection with the
transactions contemplated by this Agreement.
 
10.9
Interest

 
If a Party fails to pay any sum payable by it under this Agreement on the due
date for payment, it shall pay interest at the statutory interest rate for
delayed payments (Verzug) pursuant to Section 288 para. 2 BGB on such sum for
the period from and including the due date up to the date of actual payment
(after as well as before judgement) unless otherwise provided in this Agreement.
The interest will accrue from day to day and shall be payable on demand in
monthly installments and shall be compounded monthly in arrears.
 
10.10
Language

 
This Agreement is written in the English language (except that Exhibits may be
partly in the German language). Terms to which a German translation has been
added shall be interpreted throughout this Agreement in the meaning assigned to
them by the German translation.
 
10.11
 Governing Law

 
This Agreement (except for Exhibit 8) shall be governed by and construed in
accordance with the laws of the Federal Republic of Germany, without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules are not mandatorily applicable by statute and would require
the application of the laws of another jurisdiction. Exhibit 8 and the
non-compete agreement contained therein shall be exclusively governed by the
laws of Delaware.
 
10.12
Arbitration

 
(a)
Any dispute under, or in connection with, this Agreement, including any dispute
regarding the validity of this Agreement or of this present agreement to
arbitration shall be finally resolved by arbitration according to the rules of
the German Institution for Arbitration (Deutsche Institution für
Schiedsgerichtsbarkeit e.V., DIS) without recourse to the ordinary courts of
law. The arbitration proceedings shall be conducted in English. The arbitral
tribunal shall meet in Frankfurt am Main. The arbitral tribunal shall consist of
3 (three) arbitrators. Notwithstanding the foregoing, each Party remains
entitled to request an interim measure of protection in respect of the subject
matter of the dispute from a competent ordinary court of law before or after
commencement of arbitration proceedings as provided for in Section 1033 of the
German Code of Civil Procedure (Zivilprozessordnung). In relation certain
individual sellers, separate arbitration agreements are executed as Exhibits
10.12 (a) to (x).



36

--------------------------------------------------------------------------------


 
(b)
The preceding paragraph (a) shall not apply to Exhibit 8. The non-competition
agreement contained in Exhibit 8 shall form, in particular for purposes of
arbitration and procedural rules in general, an independent contract and shall
be subject to the US arbitration rules contained therein.

 
10.13
Entire Agreement; Amendments and Waivers

 
This Agreement (including the Exhibits hereto) represents the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof.  Amendments and alterations of this Agreement must be in
writing. This shall also apply to a waiver of the written form.
 
10.14
Binding Effect; Assignment; Nominee

 
This Agreement shall be binding upon and inure to the benefit of the parties to
the Agreement and their respective successors and permitted assigns. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either any of the parties (by operation of law or otherwise) without the
prior written consent of the other parties hereto and any attempted assignment
without the required consents shall be void except that the Purchaser shall be
entitled without approval of any other party to this Agreement to assign any and
all rights and obligations including its entire position as a party to the
Agreement to one or more Affiliates or Affiliates of the Alere Guarantor and
such enterprises or companies being referred to as “Nominee” or “Nominees”.
 
The Alere Guarantor hereby guarantees the due and timely fulfillment by the
Purchaser, the Nominee or Nominees of any and all obligations under this
Agreement.
 
Further, assignments in favor of Alere’s Guarantors group financing banks are
permitted without approval of any party.
 
10.15
Incorporation of Exhibits

 
The Exhibits identified in this Agreement are incorporated herein by reference
and made an integral part hereof.
 
10.16
Construction

 
The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
 
37

--------------------------------------------------------------------------------


 
Number
Name
       
1.
OncoVista Innovative Therapies Inc., 14785 Omicron Drive Suite 104, San Antonio,
TX, USA
       
2.
tbg Technologie Beteiligungs-Gesellschaft mbH (“tbg”), Ludwig-Erhard-Platz 1-3,
53179 Bonn
       
3.
Rose Nominess Ltd, P.O. BOX 25, Regency Court, Glategny Esplanade,
St. Peter Port, Guernsey, GY1 3 AP
       
4.
Rob Cawthorne, Innisfree, 36 South Road, Warwick, WK02, Bermuda
       
5.
FELICITAS Beteiligungsgesellschaft Hannover mbH (formerly: Biomed).
Aegidientorplatz 1, 30159 Hannover
       
6.
Axel Deuring, Buchenweg 6a, 30900
Wedemark
       
7.
Dr. Eckhart Schnakenberg, Kesener Weserstr. 4 B, 28832 Achim
       
8.
Hans-Peter Winkelmann, Tostedter Weg 11, 21244 Buchholz
       
9.
Hans Winkelmann, Am Anger 14, 31535 Neustadt
       
10.
Marion Buchwald, Effertzfeld 8, 41564 Kaarst
       
11.
Michael Winkelmann, Hagenerstr. 52 e, 31535 Neustadt
       
12.
Stefan Schröder, Breite Straße 2,
30159 Hannover
       
13.
Tim Freise, Gartenstr. 107, 60596 Frankfurt
       
14.
Dr. Silke Lankiewicz, An der Garather Motte 23, 40595 Düsseldorf
       
15.
Alere Holdings Bermuda Limited Canon's Court, 22 Victoria Street, Hamilton HM12,
Bermuda
       
16.
Alere, Inc., 51 Sawyer Road, Suite 200, Waltham, MA 02453 USA
 

 
***
 
38

--------------------------------------------------------------------------------


 
EXHIBIT 2.2
 
Second Purchase Price


A.Second Purchase Price
 
1.
An additional purchase price for the Sold Stocks shall amount up to USD 10 (ten)
million (the Target Amount) to be paid at the Second Payment Date (and being
subject to the deductions and set-offs and payment mechanisms exclusively set
out in this Stock Purchase Agreement including this Exhibit 2.2 and the
Transaction Fee Schedule (the Second Purchase Price).]

 
2.
The Target Amount shall fall due if and when (the Target Date) at any time
during the 24 months following Completion (the Milestone Period) AdnaGen
achieves the following target figures (together the Milestones) being understood
that the Milestones must be fulfilled collectively at the same Target Date for
the last 12 trailing months:

 
a)
Gross Revenues in a total amount of at least EUR [**Redacted**] plus USD
[**Redacted**] (the Revenue Milestone) Gross Revenues in either currency
exceeding the above minimum face value for a respective currency can be added to
the other currency. The split into USD and EURO as above has the sole purpose to
assure minimum overall sales in case of material exchange rate fluctuations
between the USD and the EURO.

 
and
 
b)
Positive Net Income (the Income Milestone)

 
and
 
c)
No Debt within the Company at the Target Date and for the last 12 trailing
months (the No Debt Milestone).

 
Gross Revenues shall have the following meaning: total net sales (Umsatzerlöse)
calculated according to Sec 275 para. 3 number 1 HGB, proceeds from public
grants up to a maximum grant amount of 10% of the Revenue Milestone, license
income (royalties or up-front payments) – excluding Category 3 Payments, subject
however to the Allocation Option - within the Milestone Period up to and
including the Target Date. The Sellers shall have the following option (the
Allocation Option): if the Company receives within the Milestone Period payments
under Category 3 of Exhibit 2.4 (royalties and up-front payments from a
pharmaceutical alliance) (Category 3 Payments), the Sellers Representative can
opt within the Milestone Period in writing to attribute all Category 3 Payments
received from a pharmaceutical alliance to the Gross Revenues: if the Sellers
Representative opts accordingly, the relevant Category 3 Payments will not be
considered under Category 3 of Exhibit 2.4. In other words: the Sellers
Representative can decide to consider all Category 3 Payments received from a
pharmaceutical alliance either in Schedule 2.4 as royalties/up-front payments or
– if opted - in Schedule 2.2 as Gross Revenues.


Positive Net Income shall have the following meaning: the total of the net
income of the Company achieved within the Milestone Period up to and including
the Target Date (Net Income) must amount to at least EUR 1 (in words: One Euro)
whilst the Net Income shall be calculated as if the annual net income
(Jahresüberschuß in the sense of Sec. 275 para. 3 number 19 HGB would be
calculated for the relevant period up to the Target Date excluding, for the
avoidance of doubt, (i) any compensation of losses (Verlustausgleiche) under
enterprise agreements (Unternehmensverträge) or (ii) loss reducing contributions
or (iii) dissolutions of reserves that reduces losses. In addition, the
following extraordinary positions (revenues and costs) shall not be considered
in the calculation of the Net Income:
 
39

--------------------------------------------------------------------------------


 
·
cost of changing the legal form of AdnaGen;

·
additional taxes to be paid by AdnaGen (as costs) or tax savings achieved at the
level of AdnaGen (i.e. also in the form of earnings or profits) due to AdnaGen
being a member of a corporate income or trade tax unity;

·
consolidation effects in AdnaGen, if any; and

·
any change in Net Income arising from a change of the currently applied
accounting principles unless required under mandatory law.



No Debt shall have the following meaning: within a period of 12 months prior to
the Target Date and at the Target Date, the Company shall not have established
(begründet) liabilities in the sense of Sec. 266 para. 3 C. numbers 2, 5, 6, 7
HGB.


As from the transfer of the silent partnerships of Seller 2 and the Partnership
Seller to the Purchaser, the relevant silent partnership amounts shall not
constitute debt for the purposes of the No Debt definition. The same shall apply
to debts that (i) the Purchaser forces the Company to take outside the
commercial needs of the Company, or (ii) that are caused by the corporate
structuring of the Cash Injection 1, the Cash Injection 2 or an Additional Cash
Injection or a Conflict Cash Injection (as defined in the SPA) provided to the
Company.
 
3.
Up to the Second Payment Date plus a grace period of 5 Business Days, the Second
Purchase Price shall bear no interest.

 
4.
The months periods stated above shall cover full calendar months. The Milestone
Period shall start on the first day of the month following Completion (Start
Date), and the 12 months period shall mean any consecutive 12 months period as
from the Start Date up to the expiration of the Milestone Period.

 
5.
The amount of the Second Purchase Price shall decrease if any of the Milestones
is not achieved within the stated periods as follows:

 
·
If either the Income or the No Debt Milestone is not achieved (or, for the
avoidance of doubt, if both are not achieved), no Second Purchase Price will
fall due.

 
·
If the Income and the No Debt Milestone are achieved but the Revenue Milestone
is not achieved, the Second Purchase Price will be the Target Amount less
[**Redacted**] that AdnaGen falls short of the Revenue Milestone, however no
less than a Second Purchase Price of USD 1 for each Seller.

 
6.
In order to assess whether and in which amount the Second Purchase Price became
due, the Sellers’ Representative will immediately after achievement of the
Milestones present such financial documents to the Purchaser which evidence
achievement of the Milestones (the Milestone Statement). The Purchaser shall
procure reasonable access to all relevant documentation required to determine
the achievement of the Milestone. The Purchaser shall have 20 Business Days to
object against the correctness of the Milestone Statement and shall notify the
Sellers Representative of the objection. As from the notice of objectionthe
Sellers and the Purchaser shall have another 15 Business Days to resolve the
issues in dispute. If an agreement cannot be reached within this period, either
the Sellers or the Purchaser or both together may appoint an independent
chartered accountant with international reputation (Wirtschaftprüfer) (the
Expert) to finally assess the matters in dispute ain line with applicable law
and accounting standards and methodology as applied by the Company in the past.
The Sellers and the Purchaser agree that they will accept the Expert’s
assessment as being final and binding.

 
40

--------------------------------------------------------------------------------


 
7.
In case the Sellers can demonstrate that - to the extent possible - despite a
prior written warning of the sellers representative/s in the Steering Committee
the Purchaser during the Milestone Period

 
·
(i) caused the Company to take any measures which had a material adverse impact
on the achievement of the Milestones, or

 
·
(ii) restructured the Company through liquidation, dissolution or merger into or
with another operating entity in a way that has a material adverse impact on the
achievement of the Milestones, or

 
·
(iii) sold or carved out any material assets of the Company which have an effect
as outlined in (i) (each (i) to (ii) a  Purchaser’s Adverse Action),

 
the Second Purchase Price shall irrevocably be deemed to be achieved in full and
the payment of the Second Purchase Price shall become payable on the Second
Payment Date unless the Sellers Representative had agreed in writing to such
measure. The Parties agree that the change of Company’s products trade-names and
in particular trading the Company’s products under Alere-group trademarks shall
in no event be deemed as a Purchaser’s Adverse Action.
 
8.
In relation to exchange rates, the exchange rates issued by the European Central
Bank regards either the Target Date (in case of achievement of the Milestones)
or the date of the expiration of the Milestone Period shall be decisive for
purposes for this Exhibit.

 
B.       Second Payment Date
 
1.
The payment of the Second Purchase Price (the Second Payment Date) shall take
place 20 (twenty) Business Days after (i) either the date on which the Parties
have agreed on the fulfilment of the Milestones and the amount of the Second
Purchase Price (ii) or the date the Purchaser has received the assessment of the
Expert. If no Second Purchase Price falls due, no Second Payment Date shall
occur.]

 
2.
At the Second Payment Date,

 
theSellers shall hand over to the Purchaser the Sellers Bank Guarantee and the
Purchaser shall pay the Second Purchase Price less (i) the Payment Difference
(as defined in Section 1.2 (d) of the Agreement), if funded by the Purchaser,
(ii) any amounts due under Section 1.2.(c) of the Agreement (i.e. cost sharing
for squeeze out costs) and (iii) an amount of EUR 200,000 unless the Sellers
provide the Sellers Bank Guarantee.
 
3.
The Parties hereto shall, upon Agent’s receipt of payment of the Second Purchase
Price (less deductions as outlined), execute a memorandum confirming the payment
of the Second Purchase Price.

 
41

--------------------------------------------------------------------------------


 
C.       Payment Details


All payments of the Second Purchase Price (less deductions as outlined) shall be
effected by the Purchaser in USD to the Designated Account.
 
EXHIBIT 2.3
 
Third Purchase Price


A.      Third Purchase Price
 
9.
An additional purchase price for the Sold Stocks shall amount up to USD 5 (five)
million (the Target Amount) to be paid at the Third Payment Date (and being
subject to the deductions and set-offs and payment mechanisms exclusively set
out in this Stock Purchase Agreement including this Exhibit 2.3 and the
Transaction Fee Schedule (the Third Purchase Price).]

 
10.
The Target Amount shall fall due if and when at any time during the 36 months
following Completion (the Clearance Milestone Period) AdnaGen achieves the
following target (the Clearance Milestone):

 
AdnaGen to receive [**Redacted**] for either (i) the [**Redacted**] or (ii) the
[**Redacted**]. Up to the Third Payment Date plus a grace period of 5 Business
Days, the Third Purchase Price shall bear no interest.
 
No Third Purchase Price shall fall due if the Clearance Milestone is not
achieved within the Milestone Period.
 
11.
The Purchaser shall use commercially reasonable efforts to pursue the
[**Redacted**] as described in the SPA (Section 1.4.j).

 
B.      Third Payment Date
 
4.
The payment of the Third Purchase Price (the Third Payment Date) shall take
place 20 (twenty) Business Days after (i) either the date on which the Parties
have agreed on the fulfilment of the Clearance Milestone (ii) or the date the
Purchaser has received the [**Redacted**]. If no Third Purchase Price falls due,
no Third Payment Date shall occur. At the Third Payment Date, the Sellers shall
hand over to the Purchaser the Sellers Bank Guarantee and the Purchaser shall
pay the Third Purchase Price less (i) the Payment Difference (as defined in
Section 1.2 (d) of the Agreement), if funded by the Purchaser, (ii) any amounts
due under Section 1.2. (c) of the Agreement (i.e. cost sharing for squeeze out
costs) and (iii) an amount of EUR 200,000 unless the Sellers Guarantor provide
the Sellers Bank Guarantee.

 
5.
The Parties hereto shall, upon Agent’s receipt of payment of the Third Purchase
Price (less deductions as outlined), execute a memorandum confirming the payment
of the Third Purchase Price.

 
C.      Payment Details
The payment of the Third Purchase Price (less deductions as outlined) shall be
effected by the Purchaser in USD to the Designated Account.
 
42

--------------------------------------------------------------------------------


 
EXHIBIT 2.4
 
Additional Purchase Prices
 
12.
Regardless of the achievement of the Target Amounts of the Second and/or Third
Purchase Price, the Sellers are entitled to additional purchase payments (each
payment a Target Payment) if and when the Targets defined below and (Category 1
to 3) set out in the below Target Tables (each a Target) are achieved (including
the Requirements for the Targets being fulfilled).

 
13.
A respective Target Payment shall fall due if and when the Company achieves the
respective Target at any time during the 36 months following Completion (the
Target Period) unless a Target Period is not agreed for a specific Target; in
such case, the respective Target Payment falls due whenever the respective
Target is achieved.

 
14.
Any Target Payment becomes payable within 10 Business Days after the Parties
having mutually agreed on the achievement of the respective Target (the Due
Date). Up to the relevant Due Date plus a grace period of 5 Business Days, the
respective Target Payment shall bear no interest.

 
15.
All payments of Target Amounts shall be effected by the Purchaser in USD to the
Designated Account. The Purchaser shall pay the Target Amounts less, if and to
the extent not already settled at the date of payment, (i) the Payment
Difference (as defined in Section 1.2 (d) of the Agreement), if funded by the
Purchaser, (ii) any amounts due under Section 1.2.(c) of the Agreement (i.e.
cost sharing for squeeze out costs) and (iii) an amount of EUR 200,000 unless
the Sellers provide the Sellers Bank Guarantee (understood that the Sellers
shall in total provide security in an amount of EUR 400,000).

 
16.
The Targets fall into 4 categories, each with their own specific requirements,
that are:

 
a)
Category 1: receiving Regulatory Clearance of defined products in defined
territories. The maximum amount of all Target Payments for achieving Category 1
Targets is USD 28 million: when the said maximum amount has fallen due,
achievement of further Targets of the same category will not trigger further
Target Payments or payments of any kind.

 
Category 1 Requirements: Regulatory Clearance means obtaining the approval of
the relevant product for the general sale and/or distribution to professional
users in the relevant territory by the relevant authority (i.e. [**Redacted**])
within in the Target Period. The relevant Targets (of Category 1) are set out in
the following Target Table 1:
 


Target
Territory
Cash Payment
Timeline (as from Completion)
Regulatory clearance of following developed test in the required territory
 
 
Up to
$28M (cap)
 
[**Redacted**]
[**Redacted**]
$6M
36 Months
[**Redacted**]
[**Redacted**]
$8M
36 Months
[**Redacted**]
[**Redacted**]
$1M
36 Months
[**Redacted**]
[**Redacted**]
$3M
36 Months
[**Redacted**]
[**Redacted**]
$3M
36 Months
[**Redacted**]
[**Redacted**]
$2M
36 Months
[**Redacted**]
[**Redacted**]
$3M
36 Months
[**Redacted**]
[**Redacted**]
$1M
36 Months
[**Redacted**]
[**Redacted**]
$1M
36 Months

 
43

--------------------------------------------------------------------------------


 
b)
Category 2: endorsement of [**Redacted**] by the [**Redacted**]. The maximum
amount of all Target Payments for achieving Category 2 Milestones is USD 20
million: when the said maximum amount has fallen due, achievement of further
Targets of the same category will not trigger further Target Payments or
payments of any kind.

 
Category 2 Requirements: Endorsement of Test means receiving active support for
the general use of the respective test by [**Redacted**] in a form that is
directed to and visible for potential professional users of such test, i.e. by
inclusion of the test in [**Redacted**] guidelines as a recommended test, within
the Milestone Period. The relevant tests (of Category 2) are set out in the
following Target Table 2:
 
Target
Territory
Cash Payment
Timeline (as from Completion)
Endorsement of test
 
Up to
$20M (cap)
 
[**Redacted**]
[**Redacted**]
$7M
36 Months
[**Redacted**]
[**Redacted**]
$5M
36 Months
[**Redacted**]
[**Redacted**]
$7M
36 Months
[**Redacted**]
[**Redacted**]
$5M
36 Months
[**Redacted**]
[**Redacted**]
$2M
36 Months
[**Redacted**]
[**Redacted**]
$2M
36 Months
[**Redacted**]
[**Redacted**]
$5M
36 Months

 
 
Category 3: Validation of IP; Pharmaceutical Alliances; [**Redacted**] and
[**Redacted**].
 
Category 3 Requirements are:
 
·
Creation of a pharmaceutical alliance (i.e. collaboration with enterprises
active in the pharmaceutical industry that are not being part of the
Alere-group) under which the Company’s IP in the field of [**Redacted**] and
[**Redacted**] is validated; and

 
·
receipt by the Company from the pharmaceutical alliance until the earlier of
expiry of the Target Period or the last expiry date of the patents of royalties
exceeding [**Redacted**] of Net Sales or a transfer price with a Gross Margin
exceeding [**Redacted**] whilst

 
o
Net Sales shall mean Gross Revenues as defined in Exhibit 2.2, and

 
o
Gross Margin shall mean Net Sales less all costs of sales (including material,
labour and overhead costs); and

 
44

--------------------------------------------------------------------------------


 
·
the pharmaceutical alliance making an up-front payment to the Company that (net
of costs for all activities related to or caused by the pharmaceutical alliance
to the Alere-group including the Company) amounts to at least USD 1 million net
(and as further set out in Target Table 3), and

 
·
the up-front payment is received within the Target Period.

 
The relevant amount of a Target Payment depends on the amount of the received
up-front payment. The relevant figures are set out in the following Target Table
3. For each received upfront amount, just one “Cash Payment” (as referred to in
the table) falls due being determined on the basis of the received upfront
amounts from a pharmaceutical alliance, i.e. the “Cash Payment” amounts in the
table are not to be summed up in case a received upfront amount equals or
exceeds USD 2 million. The Parties explicitly acknowledge that a difference of
USD 1 in relation to received upfront-payments can therefore cause a “Cash
Payment” difference of up to USD 2.5 million, i.e. in case of an upfront payment
received in the amount of USD 10 million the “Cash Payment” will be in total USD
5 million (rather than in total USD 2.5 million in case of an upfront payment
received in an amount of USD 10 million less USD 1). If more than one upfront
amount is received from the same pharmaceutical alliance within the relevant
“Timeline”, such amounts are to be summed up and the respective total amount
shall form the basis for determining the “Cash Payment”.
 
Target
 
Cash Payment
Timeline (as from Completion)
Validation of IP – Pharmaceutical alliances – [**Redacted**] and [**Redacted**]
 
Unlimited
 
Upfront amounts received:
     
-$1 - < $2M
 
$500k
36 Months
-≥ $2 – < $5M
 
$1M
36 Months
-≥ $5 – < 10M
 
$2.5M
36 Months
-≥ $10M+
 
$5M (maximum / cap)
36 Months

 
Category 3 Payments (as defined in Exhibit 2.2) that are attributed to Gross
Revenues due to the Sellers Representative exercising the Allocation Option (as
defined in Exhibit 2.2) shall be disregarded in respect to Category 3 Targets,
i.e. such Category 3 Payments will not be considered as royalties or
up-front-payments in this Exhibit 2.4 but only as Gross Revenues in Exhibit 2.2.
The amount of a Target Payment shall be calculated and agreed by the Parties
immediately following expiration of the Target Period; the above Clause 3 shall
apply to the payment terms.
 
d)
Category 4: Validation of IP; Pharmaceutical Alliances; [**Redacted**] and
[**Redacted**]

 
Category 4 Requirements are:
 
45

--------------------------------------------------------------------------------


 
·
Creation of a pharmaceutical alliance (i.e. collaboration with other enterprises
active in the pharmaceutical industry that are not being part of the
Alere-group) under which the Company’s IP in the field of [**Redacted**] is
validated, and

 
·
receipt by the Company from the pharmaceutical alliance as from Completion until
the last expiry date of the patents of royalties exceeding [**Redacted**] of Net
Sales or a transfer price with a Gross Margin exceeding [**Redacted**], and

 
·
the pharmaceutical alliance making up-front payments or milestone payments to
the Company.

 
The relevant amount of the Target Payment shall be 35% of the amount of the
up-front payment or milestone payment received by the Company (net of costs for
all activities related to or caused by the pharmaceutical alliance to the
Alere-group including the Company) in a calendar year by the Company, the last
calendar year however being 2016. As from 1 January 2017 onwards, no claims for
Target Payments for Category 4 Requirements shall arise. The amount of the
relevant Target Payment shall be calculated and agreed by the Parties on an
annual basis immediately following the end of a calendar year; the above Clause
3 shall apply to the payment terms.
 
An additional USD 2 million Target Payment falls due if and when [**Redacted**]
including the [**Redacted**] Company’s product is approved by [**Redacted**]
anytime; the above Clause 3 shall apply to the payment terms. A claim for this
Target Payment expires automatically on 31 December 2016.
 
17.
The Purchaser shall use commercially reasonable efforts to pursue the regulatory
approvals in section a. and shall provide reasonable assistance in relation to
b, c and d requirements.

 
46

--------------------------------------------------------------------------------

